 



EXHIBIT 10.13
 
AMENDED AND RESTATED
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
Dated as of the 5th day of September, 2006
By and Among
Bank of America, N.A., individually and
as Collateral Agent,
Bank of America, N.A., as U.S. Agent
for U.S. Lenders
The Prudential Insurance Company of America,
Prudential Retirement Insurance and Annuity Company,
The Northern Trust Company,
A. M. Castle & Co.
and
Various Guarantors

 

 



--------------------------------------------------------------------------------



 



         
1. DEFINITIONS
    2  
 
       
1.1 Definitions
    2  
1.2 Terms Generally
    13  
 
       
2. RECOURSE OF SECURED PARTIES; OTHER COLLATERAL; ACTION BY SECURED PARTIES
    13  
 
       
2.1 Recourse of Secured Parties; Other Collateral
    13  
2.2 Action by Secured Parties
    14  
 
       
3. DUTIES OF COLLATERAL AGENT
    15  
 
       
3.1 Notices to the Secured Parties
    15  
3.2 Actions Under Security Documents
    16  
3.3 Status of Moneys Received
    16  
 
       
4. CERTAIN INTERCREDITOR ARRANGEMENTS
    17  
 
       
4.1 General Rule: Pari Passu Rights Against Collateral
    17  
4.2 Non-Cash Distributions or Proceeds
    18  
4.3 Additional Collateral
    19  
4.4 Certain Notices
    19  
4.5 Enforcement
    19  
4.6 Turnover of Collateral
    20  
4.7 Payments From Enforcement Rights
    20  
4.8 Waivers and Amendments of Credit Documents
    21  
4.9 Sharing of Financial Information
    21  
4.10 Agents
    22  
 
       
5. CONCERNING THE COLLATERAL AGENT
    22  
 
       
5.1 Appointment and Authority
    22  
5.2 Rights as a Secured Party
    22  
5.3 Exculpatory Provisions
    22  
5.4 Reliance by Collateral Agent
    23  
5.5 Delegation of Duties
    24  
5.6 Resignation of Collateral Agent
    24  
5.7 Non-Reliance on Collateral Agent and Other Secured Parties
    25  
5.8 Collateral Agent May File Proofs of Claim
    25  
5.9 Expenses and Indemnification
    26  
5.10 Expenses and Indemnification by Secured Parties
    28  
 
       
6. REPRESENTATIONS AND WARRANTIES
    29  
 
       
7. AMENDMENT OF THIS AGREEMENT
    29  
 
       
7.1 Amendments
    29  
7.2 Waivers
    29  
 
       
8. APPROVAL BY THE COMPANY AND GUARANTORS; COMPANY’S OBLIGATIONS ABSOLUTE
    30  
 
       
8.1 General
    30  

i



--------------------------------------------------------------------------------



 



         
8.2 Obligations Absolute
    30  
8.3 No Additional Rights for Company Hereunder
    30  
 
       
9. COVENANTS CONCERNING COLLATERAL
    31  
 
       
9.1 Additional Assignments, and Mortgages
    31  
9.2 Perfection Certificate Supplement
    31  
 
       
10. CONDEMNATION
    32  
 
       
10.1 Takings
    32  
10.2 Application of Awards
    32  
10.3 Settlement of Condemnation Claims
    33  
10.4 Offered Repayment
    34  
10.5 Applicable Prepayment Provisions
    35  
10.6 Waiver of Offered Repayment
    35  
10.7 Collateral Agent Expenses
    35  
 
       
11. APPLICATION OF INSURANCE PROCEEDS
    36  
 
       
11.1 General
    36  
11.2 Offered Repayment
    37  
11.3 Remnant Insurance Proceeds
    38  
11.4 Notice of Casualty; Adjusting Loss
    39  
11.5 Reimbursement of Collateral Agent’s Expenses
    39  
 
       
12. PROCEEDS FROM SALE OF ASSETS
    40  
 
       
12.1 General
    40  
12.2 Net Proceeds from an Asset Disposition
    40  
12.3 Offered Repayment
    40  
12.4 Collateral Agent Expenses
    42  
 
       
13. MISCELLANEOUS
    42  
 
       
13.1 Further Assurances, Etc.
    42  
13.2 No Individual Action; Marshaling; Etc.
    42  
13.3 Successors and Assigns
    42  
13.4 Notices
    43  
13.5 Termination; Full Release of Collateral
    43  
13.6 Partial Release of Collateral
    45  
13.7 Applicable Law
    47  
13.8 Severability
    47  
13.9 Counterparts
    47  
13.10 Section Headings
    47  
13.11 Complete Agreement
    47  
13.12 Additional Future Debt
    47  

ii



--------------------------------------------------------------------------------



 



Schedules and Exhibits

     
Schedule 1.1
  Existing First Priority Liens
Schedule 13.4
  Addresses
 
   
Exhibit A
  Form of Joinder Agreement
Exhibit B
  Form of Perfection Certificate
Exhibit C
  Security Document Amendments

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
     This AMENDED AND RESTATED COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (as
may be amended from time to time, this “Agreement”), dated as of the 5th day of
September, 2006, by and among: (i) Bank of America, N.A. (in its individual
capacity herein referred to as the “Collateral Agent Bank” and in its capacity
as collateral agent herein referred to as the “Collateral Agent”), (ii) Bank of
America, N.A., a national banking association (“Bank of America”), as U.S. Agent
(as defined below) under the Bank Credit Agreement (as defined below) for the
Bank Credit Agreement U.S. Lenders (as defined below), (iii) The Prudential
Insurance Company of America and Prudential Retirement Insurance and Annuity
Company (together with their respective successors and assigns as Holders of
Notes, as defined below, the “Noteholders”), (iv) The Northern Trust Company, an
Illinois banking corporation, as party to a Trade Agreement (as defined below)
(together with its successors and assigns, “Northern”), (v) A. M. Castle & Co.,
a Maryland corporation (together with its successors and assigns, the
“Company”), (vi) each Guarantor (as defined below) which executes this Agreement
or which from time to time hereafter executes an instrument accepting and
agreeing to the provisions of this Agreement, and (vii) any holders of
Additional Future Debt (as defined below).
P R E A M B L E
     WHEREAS, U.S. Bank National Association, Bank of America, N.A., JPMorgan
Chase Bank, N.A., LaSalle Business Credit, LLC, the Noteholders, Northern, the
Company and each Guarantor are parties to that certain Collateral Agency and
Intercreditor Agreement, dated as of March 20, 2003 (the “Prior Collateral
Agency and Intercreditor Agreement”), pursuant to which U.S. Bank National
Association has served as Collateral Agent for the Secured Parties identified
therein; and
     WHEREAS, U.S. Bank National Association has submitted its resignation as
Collateral Agent to the Secured Parties (as defined in the Prior Collateral
Agency and Intercreditor Agreement) and the Company and the Secured Parties
under the Prior Collateral Agency and Intercreditor Agreement have appointed
Bank of America as successor Collateral Agent under the Prior Collateral Agency
and Intercreditor Agreement; and
     WHEREAS, Bank of America, N.A., Bank of America, N.A. Canada Branch, the
other financial institutions named therein as lenders, the Company and A. M.
Castle & Co. (Canada) Inc. have entered into an Amended and Restated Credit
Agreement, dated as of the date hereof (as from time to time modified, amended,
supplemented or restated, the “Bank Credit Agreement”); and
     WHEREAS, the Company and the Noteholders entered into a Note Agreement,
dated as of November 17, 2005 (as from time to time modified, amended,
supplemented or restated, the “Note Agreement”), as amended by a First Amendment
to Note Agreement, dated as of September 5, 2006; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Company and Northern entered into an Amended and Restated
Trade Acceptance Purchase Agreement dated as of September 5, 2006 (as from time
to time modified, amended, supplemented or restated, the “Trade Agreement”); and
     WHEREAS, the parties hereto desire to amend and restate the Prior
Collateral Agency and Intercreditor Agreement as provided herein.
     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. DEFINITIONS.
          1.1 Definitions. The following terms shall have the meanings set forth
in this Section 1 or elsewhere in the provisions of this Agreement referred to
below:
     Action. See Section 2.2(a).
     Actionable Default. Shall mean any Actionable Payment Default and any other
Event of Default which permits any one or more holders of Secured Obligations to
accelerate the maturity of the Secured Obligations held by it.
     Actionable Payment Default. Shall mean any failure of the Company or any
Guarantor to pay any of the Secured Obligations as and when due and payable in
accordance with the terms of the Bank Credit Agreement, the Note Documents, the
Trade Agreement, any Additional Future Debt Document or Security Document,
whether by acceleration (including automatic acceleration upon the commencement
of a bankruptcy case) or otherwise and the expiration of ninety (90) days after
such failure (collectively, a “Payment Default”), or the commencement of any
bankruptcy, insolvency, reorganization or other similar case or proceeding by or
against the Company or any Guarantor, or the making by the Company or any
Guarantor of an assignment for the benefit of its creditors.
     Additional Future Debt. Shall mean (a) any increase in the maximum
principal amount of the Principal Obligations incurred after the date hereof in
compliance with the terms of the Credit Documents and this Agreement and/or
(b) any additional indebtedness of the Company or any Guarantor, in each case,
incurred after the date hereof in compliance with the terms of the Credit
Documents and this Agreement so long as, in each such case, the holder of such
additional indebtedness, the Collateral Agent, each existing Secured Party, the
Company and each Guarantor shall have executed and delivered to the Collateral
Agent a Joinder Agreement in the form of Exhibit A attached hereto.
     Additional Future Debt Documents. Shall mean documents, instruments and
agreements relating to Additional Future Debt as the same may be amended,
renewed, extended, restated, supplemented or otherwise modified from time to
time.
     Affiliate. Shall mean as to any Person, a Person controlling, controlled
by, or under common control with such Person.

2



--------------------------------------------------------------------------------



 



     Agreement. As defined in the introductory paragraph hereto.
     Approved Asset Disposition. Shall mean an Asset Disposition the terms of
which have been approved in writing by the Requisite Parties so long as the
Collateral Agent shall have received written direction from the Requisite
Parties of such approval.
     Asset Disposition. Shall mean any Transfer so long as immediately before
and immediately after the consummation of any such Transfer and after giving
effect thereto, no Default or Event of Default exists.
     Asset Disposition Certificate. Shall mean with respect to any proposed
Asset Disposition a certificate executed by a Senior Officer which (a) states
that no Default or Event of Default then exists or will exist upon the
consummation of such Asset Disposition and such Asset Disposition is permitted
by the terms of each of the Loan Documents, (b) describes such Asset
Disposition, (c) sets forth (i) estimated Net Proceeds to be received by the
Obligors upon consummation of such Asset Disposition and (ii) net book value of
the Asset Disposition Collateral in respect of such Asset Disposition together
with the aggregate net book value of all Asset Disposition Collateral in respect
of all Asset Dispositions completed in the then current calendar year.
     Asset Disposition Collateral. Shall mean any Collateral to be Transferred
in connection with an Asset Disposition.
     Bank of America. As defined in the introductory paragraph hereto.
     Bank Credit Agreement. As defined in the Preamble hereto.
     Bank Credit Agreement Debt. Shall mean all indebtedness, obligations and
liabilities of any of the Company and Guarantors to or for the benefit of U.S.
Agent and U.S. Lenders (or their Affiliates) arising or incurred under the Bank
Credit Agreement Documents or the Guaranties related thereto, existing on the
date of this Agreement or arising hereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, arising by contract,
operation of law or otherwise, including, but not limited to, Post-Petition
Interest. Notwithstanding the foregoing, Bank Credit Agreement Debt shall not
include any obligations for the payment of principal in excess of $220,000,000
(plus (i) the amount of any applicable fees and costs payable to U.S. Agent or
the U.S. Bank Credit Agreement Lenders (or their Affiliates) under the Bank
Credit Agreement Documents, (ii) all Bank Credit Agreement Swap Obligations, and
(iii) all Bank Credit Agreement Treasury Management Obligations) plus the amount
of any Additional Future Debt incurred under the Bank Credit Agreement.
     Bank Credit Agreement Documents. Shall mean the Bank Credit Agreement and
each other document and instrument executed in connection with the Bank Credit
Agreement, including, but not limited to, any Swap Contract or any document or
agreement evidencing any Treasury Management Obligation (as defined in the Bank
Credit Agreement) between the Company and any Bank Credit Agreement U.S. Lender
or any of its Affiliates.
     Bank Credit Agreement Letter of Credit. Shall mean standby or commercial
letter of credit issued pursuant to the Bank Credit Agreement by Bank of America
as U.S. L/C Issuer

3



--------------------------------------------------------------------------------



 



thereunder or issued by any other Bank Credit Agreement U.S. Lender that may
then be operating as U.S. L/C Issuer thereunder.
     Bank Credit Agreement Swap Obligations. Shall mean all obligations,
liabilities and indebtedness of the Company to any Bank Credit Agreement U.S.
Lender or its Affiliate with respect to any Swap Contract.
     Bank Credit Agreement Treasury Management Obligations. Shall mean all
obligations, liabilities and indebtedness of any Obligor to any Bank Credit
Agreement U.S. Lender or any Affiliate of any Bank Credit Agreement U.S. Lender
with respect to any treasury management or similar services provided to any such
Obligor by such Bank Credit Agreement U.S. Lender or its Affiliate.
     Bank Credit Agreement U.S. Lenders. Shall mean each of the financial
institutions from time to time party to the Bank Credit Agreement and identified
therein as a U.S. Lender and shall specifically include each assignee of any
Person who at any time is a U.S. Lender under the Bank Credit Agreement and
shall also specifically include each person becoming a party to the Bank Credit
Agreement in the capacity of a U.S. Lender after the date hereof.
     Bankruptcy Code. Shall mean the Bankruptcy Code of 1978, as amended, or any
successor statute.
     Bankruptcy Event. Shall mean and include:
               (a) the pendency of any case against the Company or any Guarantor
arising under the Bankruptcy Code;
               (b) the pendency of any case against the Company or any Guarantor
arising under any other bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or other similar law
of any jurisdiction;
               (c) the appointment of, or taking possession by, a trustee,
receiver, custodian, liquidator or similar official of the Company or any
Guarantor or any substantial assets of any of them;
               (d) any assignment for the benefit of creditors of the Company or
any Guarantor; and
               (e) the failure of the Company or any Guarantor generally to pay
its debts as they become due.
     Business Day. Shall mean any day, other than Saturday, Sunday or a legal
holiday or any other day on which banking institutions in Chicago, Illinois
generally are authorized by law to close.
     Collateral. Shall mean any of the properties and assets of whatever nature,
tangible or intangible, now owned or existing or hereafter acquired or arising,
of the Company or any of the Guarantors in which at the time of reference a Lien
has been granted or has purportedly been

4



--------------------------------------------------------------------------------



 



granted to the Collateral Agent to secure the Secured Obligations and which has
not been released pursuant to the terms hereof and all other cash provided to be
the subject of a Lien to secure any of the Secured Obligations as contemplated
by any Security Document, and any property and assets paid or payable to the
Collateral Agent under any of the Guaranties or any subordination agreement, in
each case other than Excluded Collateral.
     Collateral Agent. As defined in the introductory paragraph hereto unless
and until a successor Collateral Agent shall have been appointed pursuant to
Section 5.6, and thereafter “Collateral Agent” shall mean such successor
Collateral Agent.
     Collateral Agent Bank. As defined in the introductory paragraph hereto and
any successor bank, in its individual capacity, serving as a successor
Collateral Agent pursuant to Section 5.6.
     Company. As defined in the introductory paragraph hereto.
     Credit Documents. Shall mean, collectively, the Bank Credit Agreement
Documents, the Note Documents, the Trade Agreement, any Additional Future Debt
Documents and the Security Documents.
     Debtor Relief Laws. Shall mean the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     Default. Shall mean any event or condition which, with the giving of notice
or the lapse of time, or both, would become an Event of Default.
     Demand Notice. See Section 4.4(a).
     Disposition. See Section 4.1(b).
     Distribution Amount. See Section 4.1(c)(i).
     Enforcement Notice. Shall mean written notice given by the Requisite
Parties or Special Requisite Parties, as the case may be, to the Collateral
Agent (a) stating that a Notice of Actionable Default has theretofore been given
by such Requisite Parties or Special Requisite Parties, as the case may be, to
the Collateral Agent and that the Actionable Default specified in such Notice of
Actionable Default continued to exist uncured for the applicable period
described in Section 4.5, and (b) setting forth instructions from such Requisite
Parties or Special Requisite Parties, as the case may be, to the Collateral
Agent to exercise all or any such rights, powers and remedies as are available
under the Security Documents and making such additional statements as may be
called for under Section 4.5.
     Event of Default. Shall mean any “Event of Default” under and as defined in
the Trade Agreement, any “Event of Default” under and as defined in the Note
Agreement, any “Event of Default” under and as defined in the Bank Credit
Agreement or any similar event or condition

5



--------------------------------------------------------------------------------



 



giving rise to the right of a holder or holders of Additional Future Debt to
accelerate or which results in the acceleration of the maturity of such
Additional Future Debt. Notwithstanding anything to the contrary set forth in
any Credit Document, each Secured Party hereby agrees that any default by the
Company or any Guarantor in the performance or observance of any covenant or
provisions of this Agreement or any Security Document shall not constitute an
“Event of Default” under such Credit Document unless such default shall continue
for more than thirty (30) days after the first date on which a Senior Officer of
the Company becomes aware of such default.
     Excluded Collateral. Shall mean (a) any property (whether currently
existing or subsequently acquired) subject to a Permitted First Priority Lien,
to the extent the agreement creating such Lien prohibits additional Liens on
such property; (b) cash sufficient to secure the Company’s (or any of its
Subsidiaries’) obligations to pay its workmen’s compensation benefits, including
obligations to any Person providing surety, insurance, letters of credit or
other credit support so long as such cash does not secure any other obligation
for any other purpose; (c) all property purchased with proceeds of the note
issued pursuant to the Loan Agreement dated as of November 1, 1994 between the
Company and the City of Hammond, Indiana; (d) all properties and assets of A. M.
Castle & Co. (Canada), Inc., and any successor holder of such assets; (e) any
leasehold interest in any real property leased by the Company or any Subsidiary
the termination of which would not result in a Material Adverse Effect; (f) all
shares of capital stock (or other similar equity or ownership interests) in a
Person (other than the Company or any wholly-owned Subsidiary of the Company)
where the assignment, transfer or hypothecation thereof, for collateral
purposes, is prohibited or restricted by the terms and conditions of its
constitutive (or similar formation related) documents, any agreements or
arrangements with the holders of its capital stock, (or other similar equity or
ownership interests) or any other similar agreements, and, as a result of any
such assignment, transfer or hypothecation by any Obligor, such Obligor would be
deprived of any material right or otherwise suffer any material adverse affect
in respect of such capital stock, other interests or otherwise under such
documents, agreements or arrangements; (g) all Property of a Person existing at
the time such Person becomes a Subsidiary of the Company to the extent that any
agreement or arrangement (the amount of all obligations which are created or
evidenced by, or the subject of, such agreements or arrangements are herein
referred to as “Future Negative Pledge Obligations”) to which such Person is a
party or by which such Person is bound prohibits or restricts Liens on such
Property so long as such agreement or arrangement was not entered into in
contemplation of such Person becoming a Subsidiary and the existence of the Lien
of the Collateral Agent would result in such Subsidiary being deprived of any
material right or otherwise suffering any material adverse effect with respect
to such Property or otherwise under any such agreement or arrangement so long as
the aggregate amount of all Future Negative Pledge Obligations and the aggregate
amount of obligations secured by Future Acquired Liens does not exceed 10% of
Adjusted Consolidated Net Worth (as such term is defined in the Bank Credit
Agreement as in effect on the date hereof); (h) all stock issued by any Foreign
Subsidiary; (i) all assets of any Foreign Subsidiary; and (j) all general
intangibles to the extent that the grant of a security interest therein is
prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property, except to the extent that the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or

6



--------------------------------------------------------------------------------



 



termination or requiring such consent is ineffective under Sections 9-406, 9-407
or 9-408 of the Illinois UCC or other applicable law.
     Excluded Insurance Proceeds. Shall mean any proceeds of insurance directly
relating to a claim for, or a loss arising from (a) business interruption
insurance so long as all such proceeds are used by the Obligors to maintain the
business operations whose interruption was the subject of the claim giving rise
to such proceeds and (b) the damage, destruction or loss of inventory so long as
such proceeds are used by the Obligors for working capital or to replace the
inventory whose damage, destruction or loss was the subject of the claim giving
use to such proceeds.
     Existing First Priority Liens. Shall mean Liens securing obligations
existing on the date of this Agreement as such liens and obligations are
disclosed in the lender’s title insurance policies described on Schedule 1.1 to
this Agreement and the additional Liens disclosed on Schedule 1.1.
     Foreign Subsidiary. As defined in the Bank Credit Agreement (as in effect
on the date hereof).
     Future Acquired Liens. Shall mean Liens on Property of a Person which shall
have become a Subsidiary after the date of this Agreement so long as (a) each
such Lien existed on the date such Person became a Subsidiary and such Lien was
not created in contemplation of such Person becoming a Subsidiary and (b) the
aggregate amount of obligations secured by all such Liens, together with the
aggregate amount of all Future Negative Pledge Obligations, does not exceed 10%
of Adjusted Consolidated Net Worth (as such term is defined in the Bank Credit
Agreement as in effect on the date hereof).
     Future Negative Pledge Obligations. See definition of “Excluded Collateral”
in this Section 1.1.
     Guaranties. See definition of “Guarantors” in this Section 1.1.
     Guarantors. Shall mean each of Datamet, Inc., an Illinois corporation,
Keystone Tube Company, LLC, a Delaware limited liability company, Total
Plastics, Inc., a Michigan corporation, Paramont Machine Company, LLC, a
Delaware limited liability company, Advanced Fabricating Technology, LLC, a
Delaware limited liability company, Oliver Steel Plate Co., a Delaware
corporation, Metal Mart, LLC, a Delaware limited liability company, Transtar
Intermediate Holdings #2, Inc., a Delaware corporation, Transtar Metals
Holdings, Inc., a Delaware corporation, Transtar Inventory Corp., a Delaware
corporation, Transtar Metals Corp., a Delaware corporation and Transtar Marine
Corp., a Delaware corporation, and any other party that may from time to time
hereafter execute and deliver a guaranty for the benefit of any one or more of
the Secured Parties guarantying the Secured Obligations (collectively, the
“Guaranties”).
     Insured. See Section 12.1(a)(i).
     Investment Grade. Shall mean in respect of any obligation that such
obligation (i) has a rating of Baa3 or better by Moody’s Investor Service or a
rating BBB-or better by Standard &

7



--------------------------------------------------------------------------------



 



Poor’s; or (ii) in the judgment of the Majority Secured Parties has a credit
quality equal to or better than one which would be afforded either of the
ratings described in clause (i) of this definition.
     Joinder Agreement. Attached as Exhibit A hereto.
     Lien. Shall mean any mortgage, security deed, deed of trust, pledge, lien,
security interest or other encumbrance, whether now existing or hereafter
created, acquired or arising, and whether voluntary or involuntary, to secure
payment of a debt or performance of an obligation.
     Loan Documents. Shall mean the Credit Documents (other than the Security
Documents).
     Majority Secured Parties. Shall mean a group of holders of Secured
Obligations which includes each of (a) holders of at least 51% of the Note
Principal Obligations (exclusive of any Yield-Maintenance Amount), (b) the
holders of at least 51% in principal amount of the Bank Credit Agreement Debt
(exclusive of Bank Credit Agreement Swap Obligations and Bank Credit Agreement
Treasury Management Obligations), (c) the holders of at least 51% in principal
amount of the Trade Agreement Debt and (d) the holders of at least 51% in
principal amount of Additional Future Debt, if any.
     Material Adverse Effect. Shall mean a material adverse effect on (a) the
business, assets, properties, profits, prospects, operations or condition,
financial or otherwise, of the Company and its Subsidiaries, on a consolidated
basis or (b) the ability of the Company to perform its obligations under any of
the Credit Documents, or (c) the ability of any of the holders of the Secured
Obligations to enforce the Company’s obligations under any of the Credit
Documents.
     Material Provisions. Shall mean, in respect of any Security Documents, any
provision which describes the nature of the Secured Obligations secured thereby
or establishes that all Secured Obligations are pari passu with respect to the
Lien created by such Security Document.
     Mortgage. Shall mean any mortgage or deed of trust, whether now existing or
hereafter created, encumbering any of the Mortgaged Property.
     Mortgaged Property. Shall mean any Significant Real Estate Interest, now
owned or hereafter acquired, of the Company or any of the Guarantors with
respect to which at the time of reference a mortgage or deed of trust has been
granted or has purportedly been granted to the Collateral Agent to secure the
Secured Obligations and which has not been released pursuant to the terms
hereof.
     Mortgagor. Shall mean the Company or any of the Guarantors who has granted
to the Collateral Agent for the benefit of the Secured Parties a Mortgage on any
Mortgaged Property.
     Net Proceeds. Shall mean, with respect to any Taking, damage, destruction
or loss of Collateral or any Asset Disposition (each, a “Payment Event”), the
cash payments (including any cash received by way of deferred payment pursuant
to, or by monetization of, a note receivable or otherwise, but only as and when
so received) received by one or more Obligors or

8



--------------------------------------------------------------------------------



 



the Collateral Agent as a result of such Payment Event, in each case, net of
(a) any bona fide direct out of pocket costs and expenses incurred in connection
with such Payment Event, (b) payments made by any such Obligor to retire or
repay indebtedness (other than the Secured Obligations) where payment of such
indebtedness is secured by Permitted First Priority Liens on the Property which
is the subject of such Payment Event and such indebtedness shall have become due
or payable as a result of such Payment Event, (c) so long as no Default or Event
of Default shall have occurred and be continuing, amounts required to be paid to
any Person (other than the Company of any wholly-owned Subsidiary of the
Company) owning a beneficial interest in any Property which is the subject of
such Payment Event and (d) so long as no Default or Event of Default shall have
occurred and be continuing, income taxes reasonably estimated to be actually
payable within two years of the date of the applicable Payment Event as a result
of any gain recognized in connection therewith.
     Northern. As defined in the introductory paragraph hereto.
     Note Agreement. As defined in the Preamble hereto.
     Note Debt. Shall mean all indebtedness, obligations and liabilities of any
of the Company and the Guarantors to or for the benefit of any Noteholder
arising or incurred under the Note Agreement (including, without limitation,
Yield-Maintenance Amounts), the Notes or the Guaranties related thereto,
existing on the date of this Agreement or arising hereafter, direct or indirect,
joint or several, absolute or contingent, matured or unmatured, arising by
contract, operation of law or otherwise, including, but not limited to,
Post-Petition Interest. Notwithstanding the foregoing, Note Debt shall not
include Note Principal Obligations to the extent that such Note Principal
Obligations exceed $75,000,000 plus the principal amount of any Additional
Future Debt incurred under the Note Documents.
     Note Documents. Shall mean the Notes and the Note Agreement.
     Noteholders. As defined in the introductory paragraph hereto, together with
their respective successors and assigns.
     Note Principal Obligations. Shall mean at the time of reference thereto,
the principal amount then outstanding under the Notes or any instruments or
agreements issued or entered into in compliance with the terms of this Agreement
and the Credit Documents.
     Notes. Shall mean the Notes issued to the Noteholders pursuant to the Note
Agreement, together with any promissory notes or other evidences of indebtedness
issued in exchange for, replacement of or substitution for any Notes under the
Note Agreement.
     Notice of Actionable Default. A notice by (i) the Requisite Parties
delivered to the Collateral Agent, stating that an Actionable Default has
occurred and is continuing or (ii) the Special Requisite Parties delivered to
the Collateral Agent stating that an Actionable Payment Default has occurred and
is continuing.
     Obligors. Shall mean collectively, the Company and each of the Guarantors.

9



--------------------------------------------------------------------------------



 



     Offered Repayment. Shall mean a written offer made by any of the Obligors
to each of the holders of Secured Obligations to use the Net Proceeds in respect
of any Taking under Section 10, or damage, destruction or loss under Section 11,
or Asset Disposition under Section 12 to ratably prepay (based on the aggregate
unpaid principal amount (including contingent reimbursement obligations)) the
Secured Obligations outstanding at the time of any such Offered Repayment, any
accrued and unpaid interest thereon and, in the case of any Asset Disposition as
contemplated by Section 12, Yield-Maintenance Amount and other prepayment or
breakage fees) in an aggregate amount equal to such Net Proceeds as the case may
be; in each case, such Offered Repayment shall be net of all reasonable costs
incurred by the Collateral Agent in connection with the obtaining or collecting
of such proceeds, including, without limitation, reasonable attorney’s fees.
     Payment Default. See Section 1.1 (in the definition of Actionable Payment
Default).
     Perfection Certificate. Shall mean the fully completed Perfection
Certificate substantially in the form of Exhibit B hereto delivered to the
Collateral Agent by the Company on the date hereof.
     Permitted First Priority Lien. Shall mean (a) Existing First Priority Liens
(b) Future Acquired Liens and (c) the Liens described in (and permitted by) each
of (i) clause (a), clause (b) and clause (h) of Section 6D. of the Note
Agreement (as in effect on the date hereof), (ii) clause (a), clause (b) and
clause (h) of Section 7.04 of the Bank Credit Agreement (as in effect on the
date hereof) as incorporated by reference pursuant to Section 6.3 of the Trade
Agreement (as in effect on the date hereof), (iii) clause (a), clause (b) and
clause (h) of Section 7.04 of the Bank Credit Agreement (as in effect on the
date hereof) and (iv) similar clauses in any Additional Future Debt Documents.
     Permitted Investments. Shall mean
               (a) investments in certificates of deposit (and equivalent
investments, including, without limitation, overnight federal reserve fund
deposits) issued by any bank, trust company or national association that is
acting as Collateral Agent hereunder and having a maturity of 365 days or less;
               (b) investments in commercial paper rated on the date of
acquisition thereof “A-1”(or higher) by Standard & Poor’s or “P-1” (or higher)
by Moody’s (or any future comparable ratings issued by Standard & Poor’s or
Moody’s), provided that such obligations mature within 270 days of the date of
acquisition thereof;
               (c) investments in obligations of the United States of America,
provided that such obligations mature within 365 days of the date of acquisition
thereof;
               (d) investments in “money market” funds limited to obligations of
the type defined in clauses (a), (b) and (c) above.
     Person. Shall mean any individual, corporation, partnership, limited
liability company, trust, unincorporated association, business or other legal
entity, and any government or any governmental agency or political subdivision
thereof.

10



--------------------------------------------------------------------------------



 



     Post-Petition Interest. Shall mean any interest or entitlement to fees or
expenses or other charges that accrues after the occurrence of any Bankruptcy
Event, whether or not allowed or allowable in any such proceeding with respect
to such Bankruptcy Event.
     Principal Obligations. Shall mean Note Principal Obligations in an amount
not to exceed $75,000,000, the outstanding principal amount of Bank Credit
Agreement Debt (exclusive of Bank Credit Agreement Swap Obligations and Bank
Credit Agreement Treasury Management Obligations) in an amount not to exceed
$220,000,000 and the outstanding principal amount of Trade Agreement Debt in an
amount not to exceed $10,000,000, and the outstanding principal amount of all
Additional Future Debt.
     Property. Shall mean, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
     Pro Rata. Shall mean as to any Secured Party, as of any date of
determination thereof, the percentage which such Secured Party’s outstanding
Principal Obligations represent of the total outstanding Principal Obligations
(excluding for purposes of this calculation any Yield-Maintenance Amount, Bank
Credit Agreement Swap Obligations and Bank Credit Agreement Treasury Management
Obligations).
     Real Estate Facility. Shall mean any real property owned by any Obligor,
including any land, buildings and other improvements thereon.
     Related Parties. Shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     Requisite Parties. Shall mean as of any date the holders of at least 51% in
aggregate outstanding principal amount of all Bank Credit Agreement Debt
(exclusive of Bank Credit Agreement Swap Obligations and Bank Credit Agreement
Treasury Management Obligations), Note Debt (exclusive of any Yield-Maintenance
Amount), Trade Agreement Debt and Additional Future Debt on such date.
     Responsible Officer. Shall mean with respect to the Collateral Agent, an
officer in its Agency Management Services Department (or similar department) of
the Collateral Agent Bank.
     Secured Obligations. Shall mean collectively, (a) the Note Debt, (b) the
Bank Credit Agreement Debt, (c) the Trade Agreement Debt, (d) any Additional
Future Debt and (e) all indebtedness, obligations and liability of the Company
or any Guarantor to the Collateral Agent under any Security Document.
     Secured Parties. Shall mean the U.S. Agent for the ratable benefit of the
Bank Credit Agreement U.S. Lenders and each of the holders of Note Debt, Bank
Credit Agreement Debt, Trade Debt and Additional Future Debt.
     Security Document Amendments. Shall mean each of the documents listed on
Exhibit C hereto.

11



--------------------------------------------------------------------------------



 



     Security Documents. Shall mean any and all instruments or agreements
pursuant to which a Lien is created or arises in favor of the Collateral Agent
or any other Secured Party to secure any of the Secured Obligations.
     Senior Officer. Means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Company.
     Significant Real Estate Interest. Shall mean each Real Estate Facility
(other than any Excluded Collateral).
     Significant Subsidiary. As defined in the Bank Credit Agreement.
     Special Cash Collateral Account. See Section 4.1(c).
     Special Requisite Parties. Shall mean as of any date the holders of at
least 25% in aggregate outstanding principal amount of all Bank Credit Agreement
Debt (exclusive of Bank Credit Agreement Swap Obligations and Bank Credit
Agreement Treasury Management Obligations), Note Debt (exclusive of any
Yield-Maintenance Amount), Trade Agreement Debt and Additional Future Debt on
such date.
     Stock Pledge Agreement. Shall mean one or more instruments or agreements
executed and delivered to the Collateral Agent in connection with the execution
and delivery of this Agreement which purports to pledge and grant a security
interest to the Collateral Agent in shares of capital stock or other equity
interest of any Subsidiary or other Person that are certificated or otherwise
physically evidenced.
     Subsidiary. As defined in the Bank Credit Agreement (as in effect on the
date hereof).
     Supermajority Secured Parties. Shall mean as of any date the holders of at
least 66-2/3% in aggregate outstanding principal amount of all Bank Credit
Agreement Debt (exclusive of Bank Credit Agreement Swap Obligations and Bank
Credit Agreement Treasury Management Obligations), Note Debt (exclusive of any
Yield-Maintenance Amount), Trade Agreement Debt and Additional Future Debt on
such date.
     Swap Contract. Shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with

12



--------------------------------------------------------------------------------



 



any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
     Taking. See Section 10.1.
     Trade Agreement. As defined in the Preamble hereto.
     Trade Agreement Debt. Shall mean all indebtedness, obligations and
liabilities of any of the Company and Guarantors to or for the benefit of
Northern arising or incurred under the Trade Agreement (including any prepayment
premium) or the Guaranties related thereto, existing on the date of this
Agreement or arising hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, arising by contract, operation of law or
otherwise including, but not limited to, Post-Petition Interest. Notwithstanding
the foregoing, Trade Agreement Debt shall not include any obligations for the
payment of principal in excess of $10,000,000 (plus the amount of any applicable
fees and costs payable to Northern under the Trade Agreement) plus the amount of
any Additional Future Debt incurred under the Trade Agreement.
     Transfer. Shall mean any sale or other disposition of assets (including,
without limitation, stock of Subsidiaries) constituting Collateral in accordance
with the terms of the Note Documents, the Trade Agreement, the Bank Credit
Agreement or any Additional Future Debt Documents.
     Undrawn LC Exposure. Shall mean the aggregate undrawn face amount of the
outstanding Bank Credit Agreement Letters of Credit.
     U.S. Agent. Shall mean Bank of America in its capacity as U.S. Agent for
the ratable benefit of the Bank Credit Agreement U.S. Lenders under the Bank
Credit Agreement and its successors and assigns.
     Yield-Maintenance Amount. Shall mean with respect to the Note Agreement and
the Note Debt owed thereunder, the “Yield-Maintenance Amount” as defined in the
Note Agreement on the date hereof.
          1.2 Terms Generally. The definitions in Section 1.1 shall apply
(except as otherwise specified) equally to both the singular and plural forms of
the terms defined. Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. All references herein to Sections shall be deemed references to
Sections of this Agreement unless the context shall otherwise require.
     2. RECOURSE OF SECURED PARTIES; OTHER COLLATERAL; ACTION BY SECURED
PARTIES.
          2.1 Recourse of Secured Parties; Other Collateral.
               (a) Each of the Secured Parties acknowledges and agrees that
(i) it shall only have recourse to the Collateral through the Collateral Agent
and that it shall have no

13



--------------------------------------------------------------------------------



 



independent recourse to the Collateral and (ii) the Collateral Agent shall have
no obligation to, and shall not (except as otherwise specifically provided
herein) take, any action hereunder or under any Security Document to which it is
a party, except upon instructions from the Requisite Parties or the Special
Requisite Parties, as the case may be, in accordance with Section 2.2 hereof.
               (b) Nothing contained herein shall restrict (i) the rights of any
Secured Party (other than the Collateral Agent) to pursue remedies, by
proceedings in law and equity, to collect any of the Secured Obligations or to
enforce the performance of and provisions of any of the Secured Obligations, to
the extent in either case that such remedies do not relate to the Collateral or
interfere with the Collateral Agent’s ability to take action hereunder or under
any Security Document or (ii) the rights of any Secured Party (other than the
Collateral Agent) to initiate an action or actions in any bankruptcy,
reorganization, compromise, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar proceeding in its individual capacity and
to appear or be heard on any matter before the bankruptcy or other applicable
court in any such proceeding, including, without limitation, with respect to any
question concerning the post-petition usage of Collateral and post-petition
financing arrangements.
               (c) Neither the Collateral Agent nor any other Secured Party
shall contest the validity, perfection, priority or enforceability of or seek to
avoid any Lien securing any Secured Obligation, and each party hereby agrees to
cooperate in the defense of any action contesting the validity, perfection,
priority or enforceability of such Liens. Except as expressly provided in this
Agreement with respect to distributions of Collateral or proceeds by the
Collateral Agent to the Secured Parties, no Secured Party shall have the right
to obtain any of the Collateral for its sole account or the benefit for its sole
account of any Lien securing any of the Secured Obligations. No Secured Party
may seek, and each Secured Party hereby waives, any right to require any of the
Collateral to be partitioned.
          2.2 Action by Secured Parties.
               (a) Any request, demand, authorization, direction, notice,
consent, waiver or other action permitted or required by this Agreement to be
given or taken by the Requisite Parties, the Special Requisite Parties or the
Majority Secured Parties, as the case may be, shall be embodied in and evidenced
by one or more instruments and signed by or on behalf of such Requisite Parties,
such Special Requisite Parties or such Majority Secured Parties, as the case may
be, and, except as otherwise expressly provided in any such instrument to be
effective at a later date, any such action shall become effective when such
instrument or instruments shall have been received by the Collateral Agent. The
instrument or instruments evidencing any action (and the action embodied therein
and evidenced thereby) are sometimes referred to herein as an “Action” of the
Persons signing such instrument or instruments. U.S. Agent shall for all
purposes of this Agreement act as agent for Bank Credit Agreement U.S. Lenders
as provided in the Bank Credit Agreement and shall have the exclusive right to
make or give any request, demand, authorization, direction, notice, consent,
waiver or other action required or permitted by this Agreement on behalf of the
Bank Credit Agreement U.S. Lenders as holders of the Bank Credit Agreement Debt
in accordance with Section 9.11(i)(iv) of the Bank Credit Agreement.

14



--------------------------------------------------------------------------------



 



               (b) The Collateral Agent shall be entitled to rely absolutely
upon an Action of the Requisite Parties, the Special Requisite Parties or the
Majority Secured Parties, as the case may be, if such Action purports to be
taken by or on behalf of such Requisite Parties, such Special Requisite Parties
or such Majority Secured Parties, as the case may be, and nothing in this
Section 2.2 or elsewhere in this Agreement shall be construed to require the
Collateral Agent to demonstrate that such Requisite Parties, such Special
Requisite Parties or such Majority Secured Parties, as the case may be, have
been authorized by the Bank Credit Agreement U.S. Lenders, the U.S. Agent, the
Noteholders, Northern and/or the holders of Additional Future Debt, as
applicable, to take any action which they purport to be taking, the Collateral
Agent being entitled to rely conclusively, and being fully protected in so
relying, on any Action of the Bank Credit Agreement U.S. Lenders, the U.S.
Agent, the Noteholders, Northern, and/or the holders of Additional Future Debt,
as the case may be.
     3. DUTIES OF COLLATERAL AGENT.
          3.1 Notices to the Secured Parties. The Collateral Agent shall use
commercially reasonable efforts to, within five (5) Business Days following
receipt thereof, furnish to each of the Noteholders, Northern, U.S. Agent and
the holders of Additional Future Debt:
               (a) a copy of each Notice of Actionable Default, Demand Notice or
Enforcement Notice received by the Collateral Agent;
               (b) a copy of each certificate received by the Collateral Agent
rescinding or withdrawing a Notice of Actionable Default, Demand Notice or
Enforcement Notice;
               (c) written notice of any release or subordination of rights by
the Collateral Agent of any Collateral; and
               (d) a copy of any notice or other communication given or received
by the Collateral Agent under any Security Document.
     The Collateral Agent shall not be required to furnish any of the foregoing
of the items to any Person to the extent the specific terms of this Agreement
require another party to this Agreement to furnish such item to such Person.
     Any Notice of Actionable Default, Demand Notice or Enforcement Notice shall
be deemed to have been given when actually received by a Responsible Officer of
the Collateral Agent and, subject to Section 4.5(c), to have been rescinded or
withdrawn when a Responsible Officer of the Collateral Agent has actually
received from the notifying party a notice rescinding or withdrawing such Notice
of Actionable Default, Demand Notice or Enforcement Notice. Any Notice of
Actionable Default, Demand Notice or Enforcement Notice shall be deemed to be
outstanding at all times after such notice has been given until such time, if
any, as such notice has been rescinded or withdrawn.

15



--------------------------------------------------------------------------------



 



          3.2 Actions Under Security Documents.
               (a) The Collateral Agent shall not be obligated to take any
action under this Agreement or any of the Security Documents except for the
performance of such duties as are specifically set forth herein or therein. The
Collateral Agent shall take any action under or with respect to the Security
Documents or the Collateral which is requested by the Requisite Parties or the
Special Requisite Parties, as the case may be, pursuant to Section 4.5; provided
that the Collateral Agent shall not amend or waive any provision of the Security
Documents except in accordance with Section 7.
               (b) The Collateral Agent shall exercise or refrain from
exercising all such rights, powers and remedies as shall be available to it
under the Security Documents to which it is a party or any of them or with
respect to the Collateral solely in accordance with an Enforcement Notice
received from the Requisite Parties or the Special Requisite Parties, as the
case may be, in accordance with Section 4.5. The Collateral Agent shall have the
right to decline to follow any such direction if (i) the Collateral Agent, being
advised by counsel and acting in good faith, determines that the directed action
is not permitted by the terms of this Agreement or the Security Documents or is
unlawful or (ii) the Collateral Agent, being advised by counsel and acting in
good faith, is in reasonable doubt as to whether such directed action is
permitted by this Agreement or the Security Documents or would involve it in
personal liability unless the Collateral Agent shall be provided written
confirmation from the Requisite Parties or the Special Requisite Parties, as the
case may be, providing the Enforcement Notice that the Collateral Agent’s
indemnity by the other Secured Parties contained in this Agreement would apply
without exception for such directed action (absent gross negligence and willful
misconduct of the Collateral Agent). All directions from the Requisite Parties
or the Special Requisite Parties, as the case may be, shall be as contemplated
and permitted by this Agreement and the applicable Security Document. The
Collateral Agent may rely on any such direction given to it by the Requisite
Parties or the Special Requisite Parties, as the case may be, and shall be fully
protected, and shall under no circumstances (absent the gross negligence and
willful misconduct of the Collateral Agent) be liable to the Company, any
Guarantor, any holder of any Secured Obligations, or any other Person for taking
or refraining from taking action in accordance with such direction and the
otherwise applicable terms of this Agreement.
               (c) In the absence of an Enforcement Notice (which may relate to
the exercise of specific remedies or to the exercise of remedies in general)
from the Requisite Parties or the Special Requisite Parties, as the case may be,
the Collateral Agent shall not, without the consent of the Requisite Parties or
the Special Requisite Parties, as the case may be, exercise remedies available
to it under any Security Documents or with respect to the Collateral or any part
thereof.
          3.3 Status of Moneys Received. All moneys received by the Collateral
Agent pursuant to this Agreement shall be held in trust for the purposes for
which they were paid, and shall be segregated from any other moneys held by the
Collateral Agent, and may be deposited by the Collateral Agent under such
general conditions as may be prescribed by law in the general banking department
of the Collateral Agent, and the Collateral Agent shall not be liable for any
interest thereon.

16



--------------------------------------------------------------------------------



 



          4. CERTAIN INTERCREDITOR ARRANGEMENTS.
               4.1 General Rule: Pari Passu Rights Against Collateral.
                    (a) General Rule. All amounts owing with respect to the
Secured Obligations shall be secured by the Collateral, without distinction as
to whether some Secured Obligations are then due and payable and other Secured
Obligations are not then due and payable, all in accordance with the priorities
established in this Section 4.
                    (b) Application of Collateral Proceeds Generally. Except as
specifically provided in Section 10, Section 11 and Section 12, if the
Collateral Agent receives any cash amounts as payments under any Security
Documents or as proceeds of or otherwise constituting the Collateral (which
amounts, under the terms of any of the Security Documents, are to be applied to
any of the Secured Obligations), including, without limitation, any amounts
received pursuant to Section 4.6 and Section 4.7, any net proceeds received by
the Collateral Agent in connection with any sale, exchange or other disposition
(a “Disposition”) of Collateral and, if applicable, any sum received by the
Collateral Agent pursuant to Section 507(b) of the Bankruptcy Code in any
bankruptcy case in which the Company or a Guarantor is a debtor, such cash
amounts shall be applied (subject to Section 4.2 and Section 5.4(b) hereof as
follows):
     (i) first, to the payment of any unpaid fees or other amounts expressly
owing under this Agreement to the Collateral Agent pursuant to Section 5.9 or
Section 5.10;
     (ii) second, equally and ratably to reimburse the Secured Parties for any
amounts paid by the Secured Parties pursuant to Section 5.10;
     (iii) third, pro rata to all accrued and unpaid interest on Bank Credit
Agreement Debt, Note Debt, Trade Agreement Debt, Additional Future Debt in
proportion to the respective amounts thereof owing to each Secured Party on the
date of such distribution;
     (iv) fourth, pro rata to all outstanding principal amounts of Bank Credit
Agreement Debt, Note Debt (other than Yield-Maintenance Amounts, Bank Credit
Agreement Swap Obligations and Bank Credit Agreement Treasury Management
Obligations), Trade Agreement Debt, Additional Future Debt in proportion to the
respective amounts thereof owing to each Secured Party on the date of
distribution;
     (v) fifth, pro rata, to all other Secured Obligations (including, without
limitation, Yield-Maintenance Amounts, Bank Credit Agreement Swap Obligations
and Bank Credit Agreement Treasury Management Obligations and fees payable under
the Credit Documents), if any, then remaining unpaid, in proportion to the
respective amounts owed to each Secured Party; and

17



--------------------------------------------------------------------------------



 



     (vi) sixth, after indefeasible payment in full of and provision for all
Secured Obligations, to the Company or to whomever else the Collateral Agent may
be required to pay by applicable law.
                    (c) Special Deposit Provisions. Any payment pursuant to
clause (iii) or clause (iv) of Section 4.1(b) with respect to Undrawn LC
Exposure shall be paid to (or retained by) the Collateral Agent for deposit in
an account (the “Special Cash Collateral Account”) to be held as Collateral for
the Secured Obligations and to be applied as provided in this Section 4.1(c).
     (i) Distributions of Cash Collateral. On each date after the creation of
the Special Cash Collateral Account on which a reduction in Undrawn LC Exposure
occurs by reason of a drawing under any Bank Credit Agreement Letter of Credit
as certified to the Collateral Agent by U.S. Agent, the Collateral Agent shall
distribute from the Special Cash Collateral Account an amount (a “Distribution
Amount”) equal to the lesser of (1) the balance held by the Collateral Agent in
the Special Cash Collateral Account and (2) all or a portion of the amount of
such draw, as certified to the Collateral Agent by U.S. Agent, which would have
been received by U.S. Agent, prior to such time had such draw been made
immediately prior to the first distribution made under Section 4.1(b) and the
Secured Obligation resulting from such draw represented a separate
non-contingent Secured Obligation. The Distribution Amount shall be distributed
to pay any outstanding non-contingent amount of non-contingent Bank Credit
Agreement Debt representing an increase in the amount of Bank Credit Agreement
Debt on account of such draw. At such times as the Undrawn LC Exposure is
reduced to zero, any amount remaining in the Special Cash Collateral Account,
after the payment of all prior Distribution Amounts, shall be distributed as
provided in clauses (iii), (iv), (v) and (vi) of Section 4.1(b). U.S. Agent
shall provide copies of each certificate delivered to the Collateral Agent under
this Section 4.1(c) to the Company and each of the other Secured Parties when
such certificate is delivered to the Collateral Agent.
     (ii) Investment of Special Cash Collateral Account. All amounts in the
Special Cash Collateral Account shall be invested by the Collateral Agent in
Permitted Investments, as directed in writing by the Company and all income on
such Permitted Investments shall be retained in the Special Cash Collateral
Account until all Bank Credit Agreement Debt is paid in full and thereafter
shall be distributed as provided in Section 4.1(b).
               4.2 Non-Cash Distributions or Proceeds. If the Collateral Agent
receives any non-cash distributions or proceeds in respect of the Collateral,
then, unless the Requisite Parties instruct the Collateral Agent to the
contrary, the Collateral Agent shall hold such non-cash distributions and
proceeds as Collateral upon the terms of this Agreement and the Security
Documents until converted to cash and thereupon applied or disbursed in
accordance with this

18



--------------------------------------------------------------------------------



 



Section 4; provided, however, that, if any non-cash distribution is received by
the Collateral Agent and is to be applied in satisfaction of any Secured
Obligation by operation of a plan of reorganization under Chapter 11 of the
federal Bankruptcy Code or otherwise as required by applicable law, the
Requisite Parties may, instead of awaiting the conversion of such non-cash
distribution to cash, direct the Collateral Agent to distribute such non-cash
distribution as provided in Section 4.1(b), except in respect of a distribution
under Section 4.1(b)(i).
               4.3 Additional Collateral. Each of U.S. Agent, each Noteholder,
Northern and each holder of Additional Future Debt hereby covenants and agrees
that it will not take, hold or suffer to exist any security interest in or Lien
on any assets as security for any of the Secured Obligations unless such
security interest or Lien is granted in favor of, or otherwise made available
to, the Collateral Agent for the benefit of U.S. Agent, the Noteholders,
Northern and the holders of Additional Future Debt as contemplated by this
Agreement.
               4.4 Certain Notices.
                    (a) Each of U.S. Agent, each Noteholder, Northern and each
holder of Additional Future Debt hereby agrees to give written notice to the
Collateral Agent of any demand for payment in full of the Secured Obligations
owing to the demanding party, whether by acceleration of such obligations or
otherwise (a “Demand Notice”). Any Requisite Parties or Special Requisite
Parties, as the case may be, giving a Notice of Actionable Default or
Enforcement Notice to the Collateral Agent shall contemporaneously give a copy
thereof to each of the other Secured Parties.
                    (b) Neither U.S. Agent, any Noteholder, Northern nor any
holder of Additional Future Debt shall incur liability of any kind should it,
upon the occurrence of any Event of Default, refrain from accelerating maturity
or otherwise demanding payment in full of any Secured Obligations owing to it,
or should it refrain from exercising any of its rights and remedies against the
Company, any Guarantor or any other obligor in respect of the Secured
Obligations.
               4.5 Enforcement.
                    (a) The Collateral Agent shall (subject to the provisions of
Section 3.2 and Section 5) take any such actions in the exercise of rights and
remedies under the Security Documents as are directed in an Enforcement Notice
given by the Requisite Parties or Special Requisite Parties, as the case may be,
at any time more than five (5) Business Days after a Notice of Actionable
Default shall have been given to a Responsible Officer of the Collateral Agent
with respect to the Event of Default that is the basis (or one of the bases) of
the Enforcement Notice. In the event the Collateral Agent shall have received
conflicting directions from the Special Requisite Parties and the Requisite
Parties, it shall follow the directions of the Requisite Parties, except to the
extent that such direction of the Requisite Parties would have the effect of
rescinding or nullifying any Enforcement Notice given by Special Requisite
Parties, in which case the Collateral Agent shall follow the directions of the
Special Requisite Parties set forth in such Enforcement Notice. In the event the
Collateral Agent shall receive conflicting directions as set forth in two or
more Enforcement Notices delivered by any one or more holders of Secured
Obligations, each of which constitutes Special Requisite Parties, it shall
either

19



--------------------------------------------------------------------------------



 



(i) follow the directions of the Requisite Parties or (ii) if no such directions
shall have been given by the Requisite Parties within thirty (30) Business Days
from the most recent directions so received from a group of holders constituting
Special Requisite Parties submit such matter to a court of competent
jurisdiction to establish the proper course of action it shall be required to
take. It is acknowledged that the Collateral Agent shall have no obligation to
take any action (including, without limitation, submitting such matter to court)
unless it has received security or indemnity as contemplated by Section 5.9(a).
                    (b) Each of U.S. Agent, each Noteholder, Northern and each
holder of Additional Future Debt agrees that it will promptly, and in any event
within five (5) Business Days after the request by one of the others (which
request may be made telephonically), advise the requesting party
(telephonically, confirmed in writing) as to the outstanding amount of Bank
Credit Agreement Debt, Note Debt, Trade Agreement Debt or Additional Future Debt
owed to it. Any party may rely on such information (or other means available to
it) to determine whether the Requisite Parties or the Special Requisite Parties,
as the case may be, have acted with respect to any action or proposed action.
                    (c) Any Enforcement Notice, when issued, may be rescinded or
withdrawn with the consent of the Requisite Parties or Special Requisite
Parties, whichever shall have given such Enforcement Notice         .
               4.6 Turnover of Collateral. If any Secured Party acquires
custody, control or possession of any payment constituting any Collateral
(including proceeds therefrom), other than pursuant to the terms of
Section 4.1(b), Section 4.1(c) or Section 4.2 hereof, such Secured Party shall
promptly cause such payment or Collateral to be delivered to or put in the
custody, possession or control of the Collateral Agent or, if the Collateral
Agent shall so designate, an agent of the Collateral Agent (which agent may be a
branch or affiliate of the Collateral Agent) in the same form of payment
received, with appropriate endorsements, for distribution in accordance with the
provisions of Section 4.1 or Section 4.2, as applicable. Until such time as the
provisions of the immediately preceding sentence have been complied with, such
Secured Party shall be deemed to hold such Collateral in trust for the
Collateral Agent. Notwithstanding the foregoing, neither U.S. Agent, any
Noteholder, Northern nor any holder of Additional Future Debt shall be required
to deliver to the Collateral Agent or such agent of the Collateral Agent, any
amounts received by U.S. Agent, such Noteholder, Northern or such holder of
Additional Future Debt prior to receipt by the Collateral Agent of a Notice of
Actionable Default to the extent that such amounts constitute (a) payments of
principal on Bank Credit Agreement Debt, the Note Debt, the Trade Agreement Debt
or Additional Future Debt required to be made pursuant to the Loan Documents and
due and paid prior to such date, or (b) regular payments of interest,
Yield-Maintenance Amounts, Bank Credit Agreement Swap Obligations, Bank Credit
Agreement Treasury Management Obligations, fees and other charges on or in
respect of Bank Credit Agreement Debt, the Note Debt, the Trade Agreement Debt
or Additional Future Debt due and paid prior to such date.
               4.7 Payments From Enforcement Rights. Each of the Secured Parties
agrees with each other Secured Party that (a) if any Secured Party exercises any
right of setoff, banker’s lien or similar right with respect to any Collateral
or any assets of the Company or any Guarantor, the amount set off shall be
applied pro rata to the Secured Obligations in accordance

20



--------------------------------------------------------------------------------



 



with Section 4.1(b) or Section 4.2, as the case may be, and (b) if such Secured
Party shall receive from the Company or any Guarantor, whether by voluntary
payment, exercise of the right of setoff, counterclaim, cross-action,
enforcement of the claim in respect of the Secured Obligations owing to such
Secured Party by proceedings against the Company at law or in equity or by proof
thereof in bankruptcy, reorganization, liquidation, receivership or similar
proceedings, or otherwise, for application to the payment of the Secured
Obligations owing to such Secured Party any amount in excess of its ratable
portion of the payments received by the other Secured Parties with respect to
Bank Credit Agreement Debt, Note Debt, Trade Agreement Debt and Additional
Future Debt (as the case may be) held by all of the Secured Parties as
contemplated by Section 4.1(b) or Section 4.2, as the case may be, such Secured
Party will make such disposition and arrangements with the other Secured Parties
with respect to such excess, either by way of distribution, pro tanto assignment
of claims, subrogation or otherwise as shall result in each Secured Party
receiving in respect of the Secured Obligations owing to it its proportionate
payment as contemplated by Section 4.1(b) or Section 4.2, as the case may be;
provided that if all or any part of such excess payment is thereafter recovered
from such Secured Party, such disposition and arrangements shall be rescinded
and the amount restored to the extent of such recovery, but without interest.
               4.8 Waivers and Amendments of Credit Documents. Each of the
Noteholders, Northern, U.S. Agent and each holder of Additional Future Debt
agrees that, without the written consent of the Majority Secured Parties, it
shall not modify or amend any provisions of or give any waiver with respect to
the Credit Documents to which such party hereto is a signatory, if the effect of
such modification or amendment or waiver is (i) to increase the Principal
Obligations of the Note Debt, Trade Agreement Debt, Bank Credit Agreement Debt
or the then outstanding Additional Future Debt (unless such increase in Note
Debt, Trade Agreement Debt, Bank Credit Agreement Debt or Additional Future Debt
constitutes Additional Future Debt, in which case no such consent shall be
required), or (ii) to amend or modify any term defined therein which is
incorporated by reference into this Agreement, or is specifically referred to in
this Agreement in such a way as to alter its meaning in this Agreement, or
(iii) to provide for loans to be made or letters of credit to be issued (other
than by extension or renewal) after the issuance of an Enforcement Notice, or
(iv) to amend or modify any provision of any of the Security Documents or this
Agreement except as provided therein or herein. Except as otherwise specified in
the preceding sentence, the Noteholders, Northern, U.S. Agent and the holders of
Additional Future Debt, without the consent of the other parties, shall be free
to deal with the Company and the Guarantors in their respective sole discretion
under and in respect of the provisions of the Loan Documents to which they are
party, with the right and power without limitation to modify, amend or waive any
terms or provisions of such Loan Documents, to grant extensions of the time of
payment or performance, and to make compromises and settlements with the Company
or any Guarantor.
               4.9 Sharing of Financial Information. The Company acknowledges
and consents to any exchange of information by and among U.S. Agent, each
Noteholder, Northern and each holder of Additional Future Debt, without regard
to whether the impact of any such exchange is favorable or unfavorable to the
Company and without regard to the accuracy or completeness of any information so
exchanged.

21



--------------------------------------------------------------------------------



 



               4.10 Agents. Except as specifically provided in this Agreement,
and except for the role of the Collateral Agent as specified in this Agreement,
Bank of America is not acting as agent for any other Secured Party (other than
as U.S. Agent for Bank Credit Agreement U.S. Lenders pursuant to the Bank Credit
Agreement), no Noteholder is acting as agent for any other Secured Party and
Northern is not acting as agent for any other Secured Party; and nothing stated
or implied in this Agreement shall be deemed to create such an agency
relationship.
          5. CONCERNING THE COLLATERAL AGENT.
               5.1 Appointment and Authority. Each of the Noteholders, Bank of
America and Northern hereby irrevocably appoints Bank of America to act on its
behalf as the Collateral Agent hereunder and under the Security Documents and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 5 are solely for the benefit
of the Collateral Agent, and the Secured Parties, and neither the Company nor
any Guarantor shall have rights as a third party beneficiary of any of such
provisions. Each of the Noteholders, U.S. Agent and Northern hereby irrevocably
appoints and authorizes the Collateral Agent to act as the agent of such Secured
Party and for purposes of acquiring, holding and enforcing any and all Liens on
the Collateral to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Collateral Agent pursuant to Section 5.5 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Agent), shall be entitled to the benefits of
all provisions of this Section 5, as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under this Agreement) as if set
forth in full herein with respect thereto.
               5.2 Rights as a Secured Party. The Person serving as the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Secured Party as any other Secured Party and may exercise the same as
though it were not the Collateral Agent and the term “Secured Party” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Collateral Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Company or any Subsidiary or
other Affiliate thereof as if such Person were not the Collateral Agent
hereunder and without any duty to account therefor to the Secured Parties.
               5.3 Exculpatory Provisions. The Collateral Agent shall not have
any duties or obligations except those expressly set forth herein and in the
Security Documents. Without limiting the generality of the foregoing, the
Collateral Agent:
                    (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing;
                    (b) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby

22



--------------------------------------------------------------------------------



 



or by the Security Documents that the Collateral Agent is required to exercise
as directed in an Action of the Requisite Parties, the Special Requisite Parties
or the Majority Secured Parties, as the case may be, provided that the
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Collateral Agent to liability or
that is contrary to the Agreement or any Security Document or applicable law;
and
                    (c) shall not, except as expressly set forth herein and in
the Security Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Company or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Collateral Agent or any of its Affiliates in any capacity.
     The Collateral Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Parties, the
Special Requisite Parties or the Majority Secured Parties, as the case may be,
or (ii) in the absence of its own gross negligence or willful misconduct. The
Collateral Agent shall be deemed not to have knowledge of any Default or Event
of Default unless and until notice describing such Default or Event of Default
is given to the Collateral Agent by the Company or a Secured Party.
     The Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any Security Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents, (v) the value or the sufficiency of any Collateral, or
(v) the satisfaction of any condition set forth herein, other than to confirm
receipt of items expressly required to be delivered to the Collateral Agent.
     Whenever pursuant to the provisions hereof or of any Security Document it
is required that any party hereto obtain the consent or approval of the
Collateral Agent, or that any matter prove satisfactory to the Collateral Agent,
or if the Collateral Agent, in its best judgment, needs clarification or
instruction concerning its duties or obligations hereunder, the Collateral
Agent, prior to giving any such consent or approval or indicating its
satisfaction with any such matter, or performing such duty or obligation, shall
(except where the failure to do so, in its good faith judgment, could imperil
the Collateral or the Liens thereon) be required to consult with the Secured
Parties in a manner deemed reasonable by the Collateral Agent, and the
Collateral Agent shall be protected in following any direction of the Requisite
Parties or Special Requisite Parties, as the case may be.
          5.4 Reliance by Collateral Agent.
               (a) The Collateral Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet

23



--------------------------------------------------------------------------------



 



website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. The Collateral Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
               (b) To the extent the Collateral Agent is required (pursuant to
Section 4, 10, 11, 12, or otherwise) to determine any amount, or take any action
to distribute any amount, of any Secured Obligation or other payments hereunder,
it shall have no obligation to do so unless such amount shall have been
certified in writing by the Requisite Parties or the Special Requisite Parties,
as the case may be, as being the amount in question. Each of the other parties
hereto agrees to certify such amounts upon request of the Collateral Agent. If
any dispute or disagreement shall arise as to the allocation of any sum of money
received by the Collateral Agent hereunder or under any Security Document, the
Collateral Agent shall have the right to deliver such sum to a court of
competent jurisdiction and therein commence an action for interpleader.
          5.5 Delegation of Duties. The Collateral Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any Security
Document by or through any one or more sub-agents appointed by the Collateral
Agent. The Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Section 5 shall apply to any
such sub-agent and to the Related Parties of the Collateral Agent and any such
sub-agent.
          5.6 Resignation of Collateral Agent. The Collateral Agent may at any
time give notice of its resignation to the Secured Parties and the Company. Upon
receipt of any such notice of resignation, the Supermajority Secured Parties
shall have the right, in consultation with the Company (so long as no Default or
Event of Default shall have occurred and be continuing), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Supermajority Secured Parties and shall have
accepted such appointment within 30 days after the retiring Collateral Agent
gives notice of its resignation, then the retiring Collateral Agent may on
behalf of the Secured Parties, appoint a successor Collateral Agent meeting the
qualifications set forth above; provided that if the Collateral Agent shall
notify the Company and the Secured Parties that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder and under the
Security Documents (except that in the case of any collateral security held by
the Collateral Agent on behalf of the Secured Parties under any of the Security
Documents, the retiring Collateral Agent shall continue to hold such collateral
security until such time as a successor Collateral Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Collateral Agent shall instead be made by or to each Secured
Party directly, until such time as the Majority Secured Parties appoint a
successor Collateral Agent as provided for above in this Section. Upon the
acceptance of a successor’s

24



--------------------------------------------------------------------------------



 




appointment as Collateral Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Collateral Agent, and the retiring Collateral Agent shall
be discharged from all of its duties and obligations hereunder or under the
Security Documents (if not already discharged therefrom as provided above in
this Section). The fees payable by the Company to a successor Collateral Agent
shall be as agreed to between the Company and such successor. After the retiring
Collateral Agent’s resignation hereunder and under the Security Documents, the
provisions of this Section 5 shall continue in effect for the benefit of such
retiring Collateral Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring Collateral Agent was acting as Collateral Agent.
          5.7 Non-Reliance on Collateral Agent and Other Secured Parties. Each
Secured Party acknowledges that it has, independently and without reliance upon
the Collateral Agent or any other Secured Party or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Secured
Party also acknowledges that it will, independently and without reliance upon
the Collateral Agent or any other Secured Party or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any Security Document or any related
agreement or any document furnished hereunder or thereunder.
          5.8 Collateral Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Company or any Guarantor, the Collateral Agent (irrespective of
whether the principal of any Secured Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Collateral Agent shall have made any demand on the Company or any Guarantor)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
               (a) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Secured Obligations
and to file such other documents as may be necessary or advisable in order to
have the claims of the Secured Parties and the Collateral Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Secured Parties and the Collateral Agent and their respective agents and
counsel and all other amounts due the Secured Parties and the Collateral Agent
under the Credit Documents and Section 5.9) allowed in such judicial proceeding;
and
               (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, if the
Collateral Agent shall consent to the making of such payments directly to the
Secured Parties, to pay to the Collateral Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Collateral
Agent and its agents and counsel, and any other amounts due the Collateral Agent
under Section 5.9.

25



--------------------------------------------------------------------------------



 



     Nothing contained herein shall be deemed to authorize the Collateral Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Secured Obligations or the rights of any Secured Party to authorize the
Collateral Agent to vote in respect of the claim of any Secured Party or in any
such proceeding.
          5.9 Expenses and Indemnification.
               (a) By countersigning this Agreement, the Company agrees (i) to
reimburse the Collateral Agent, promptly, for any reasonable expenses incurred
by the Collateral Agent, including reasonable counsel fees and disbursements and
compensation of agents, arising out of, in any way connected with, or as a
result of, the execution or delivery of this Agreement or any Security Document
or any agreement or instrument contemplated hereby or thereby or the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or in connection with the enforcement or protection of the rights of
the Collateral Agent and the Secured Parties hereunder or under the Security
Documents, and (ii) to indemnify and hold harmless the Collateral Agent and its
directors, officers, employees and agents, promptly, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, and reasonable costs, expenses or disbursements of any kind or nature
whatsoever (“Losses”) which may be imposed on, incurred by or asserted against
the Collateral Agent Bank in its capacity as the Collateral Agent or any of them
in any way relating to or arising out of this Agreement or any Security Document
or any action taken or omitted by them under this Agreement or any Security
Document; provided that the Company shall not be liable to the Collateral Agent
for any portion of such Losses resulting from the gross negligence or willful
misconduct of the Collateral Agent or any of its directors, officers, employees
or agents as determined by a final non-appealable order of a court of competent
jurisdiction. A statement by the Collateral Agent that is submitted to the
Company with respect to the amount of such expenses and containing a basic
description thereof and/or the amount of its indemnification obligation shall be
prima facie evidence of the amount thereof owing to the Collateral Agent or the
Collateral Agent Bank, as the case may be; provided, however, that the Company
shall nonetheless have the right to dispute any such amount and, to the extent
provided in this Section 5.9, the reasonableness thereof if notice of any
intended dispute is delivered to the Collateral Agent within 60 days after the
Collateral Agent delivers the applicable statement to the Company. Except as
otherwise expressly provided herein, the Collateral Agent shall be under no
obligation to take any action to protect, preserve or enforce any rights or
interests in the Collateral or to take any action in connection with the
execution or enforcement of its duties hereunder, whether on its own motion or
on request of any other Person, which in the opinion of the Collateral Agent may
involve loss, liability or expense to it, unless one or more of the Secured
Parties shall offer and furnish security or indemnity, reasonably satisfactory
to the Collateral Agent in accordance herewith, against loss, liability and
expense to the Collateral Agent. Notwithstanding anything to the contrary
contained in this Agreement, or any Security Document or any other documents
noted in Section 10 of this Agreement, in the event that the Collateral Agent is
entitled or required to commence an action to foreclose on such Security
Document or other document, or otherwise exercise its remedies to acquire
control or possession of any property constituting all or part of the
Collateral, the Collateral Agent shall not be required to commence any such
action or exercise any such remedy if the Collateral Agent has determined in
good faith that it may incur liability under any federal or state environmental
or

26



--------------------------------------------------------------------------------



 



hazardous waste law, rule or regulation as the result of the presence at, or
release on or from, any property of any hazardous materials or waste, as defined
under such federal or state laws, unless it has received security or indemnity
from a Person, in an amount and in form, all satisfactory to the Collateral
Agent in its sole discretion, protecting the Collateral Agent from all such
liability.
               (b) The indemnification provisions in this Section 5.9(b) and
Section 5.9(c) are in addition to the indemnification provisions in
Section 5.9(a). Without limiting any indemnification the Company or any Obligor
has granted in any other provision of this Agreement or in any other Credit
Document, the Company and each Obligor hereby indemnifies and holds harmless the
Collateral Agent and each of the Secured Parties and their respective directors,
officers, employees and agents (collectively, the “Indemnified Parties”) from
and against any and all Losses which may be imposed on, incurred by or asserted
against the Indemnified Parties or any of them as a result of, arising out of,
or relating to any claim, action or proceeding by any third party (other than
any Indemnified Party) with respect to (i) any accident, injury to or death of
persons or loss of or damage to or loss of the use of property occurring on or
about any Mortgaged Property or any part thereof or the adjoining sidewalks,
curbs, vaults and vault spaces, if any, streets, alleys or ways, (ii) any use,
non-use or condition of any Mortgaged Property or any part thereof or the
adjoining sidewalks, curbs, vaults and vault spaces, if any, streets, alleys or
ways, (iii) any failure on the part of the Company or any applicable Obligor to
perform or comply with any of the terms of any Mortgage, (iv) performance of any
labor or services or the furnishing of any materials or other property in
respect of any Mortgaged Property or any part thereof made or suffered to be
made by or on behalf of the Company or any applicable Obligor, (v) any
negligence or tortious act on the part of the Company or any applicable
Mortgagor or any of its agents, contractors, lessees, licensees or invitees, or
(vi) any work in connection with any alterations, changes, new construction or
demolition of or additions to any Mortgaged Property (collectively, the
“Indemnified Liabilities”); provided, however, that the Company or any Obligor
shall not indemnify or hold harmless any Indemnified Party against any
Indemnified Liabilities arising (x) by reason of any Indemnified Party’s gross
negligence or willful misconduct as determined by a final non-appealable order
of a court of competent jurisdiction, or (y) in the case of clauses (i), (ii),
(iv) and (vi) above, from an event occurring after termination of the Company’s
or such Obligor’s ownership or operation of any Mortgaged Property.
               (c) In the event that (i) any Indemnified Party is made a party
to any action or proceeding by reason of the execution, delivery or performance
of this Agreement or any Security Document or (ii) any action or proceeding
shall be commenced in which it becomes necessary to defend or uphold the lien of
any Mortgage, all reasonable sums paid by the Indemnified Parties for the
expense of any litigation to prosecute or defend the rights and lien created by
any Mortgage or otherwise shall be paid by the Company or any applicable
Mortgagor to such Indemnified Parties, as hereinafter provided. The Company or
any applicable Mortgagor will pay and save the Indemnified Parties harmless
against any and all liability with respect to any intangible personal property
tax or similar imposition of any jurisdiction or any subdivision or authority
thereof now or hereafter in effect, to the extent that the same may be payable
by the Indemnified Parties in respect of any Mortgage or any obligation secured
thereby. In case any action, suit or proceeding is brought against any
Indemnified Party by reason of any such occurrence, the Company or any
applicable Mortgagor, upon written request of such Indemnified Party, will, at
the Company’s or such Mortgagor’s expense, resist and defend such

27



--------------------------------------------------------------------------------



 



action, suit or proceeding or cause the same to be resisted or defended by
counsel designated by the Company or such Mortgagor and approved by such
Indemnified Party, which approval shall not be unreasonably withheld or delayed.
The obligations of the Company and each Mortgagor under this Section 5.9 shall
survive any discharge or reconveyance of any Mortgage and the payment in full of
the obligations secured thereby. If and to the extent that the foregoing
undertaking is unenforceable for any reason, the Company and each Mortgagor
hereby agrees to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.
               (d) All amounts payable to the Indemnified Parties under this
Section 5.9 shall be deemed indebtedness secured by the Security Documents and
shall bear interest at the highest interest rate for overdue payments provided
for in any of the Credit Documents commencing 30 days after any Obligor’s
receipt of written notice that such amounts are due and owing.
          5.10 Expenses and Indemnification by Secured Parties. Each of U.S.
Agent, each Noteholder, Northern and each holder of Additional Future Debt
severally agrees (i) to reimburse the Collateral Agent, promptly, in the amount
of its Pro Rata share for any expenses referred to in Section 5.9 which shall
not have been reimbursed or paid by the Company or paid from the proceeds of
Collateral as provided herein and (ii) to indemnify and hold harmless the
Collateral Agent, the Collateral Agent Bank and its directors, officers,
employees and agents, promptly, in the amount of its pro rata share, from and
against any and all Losses referred to in Section 5.9, to the extent the same
shall not have been reimbursed by the Company or paid from the proceeds of
Collateral as provided herein; provided that none of U.S. Agent, any Noteholder,
Northern or any holder of Additional Future Debt shall be liable to the
Collateral Agent or the Collateral Agent Bank for any portion of such Losses
resulting from the gross negligence or willful misconduct of, or the gross
negligence or willful misconduct in the failure to perform any express duty
undertaken under this Agreement to be performed by, the Collateral Agent or the
Collateral Agent Bank or any of its directors, officers, employees or agents as
determined by a final non-appealable order of a court of competent jurisdiction.
For purposes of this Section 5.10, the Pro Rata share of any Secured Party’s
claim for which a reimbursement or indemnity obligation arises under this
Section 5.10 shall be determined as of the last day of the calendar month
preceding the date on which such claim was incurred and on which any Principal
Obligations were outstanding.

28



--------------------------------------------------------------------------------



 



          6. REPRESENTATIONS AND WARRANTIES. Each of the Collateral Agent, U.S.
Agent, each Noteholder, Northern, each holder of Additional Future Debt and, by
countersigning this Agreement, the Company and each Guarantor, represents and
warrants to the other parties hereto that (a) the execution, delivery and
performance of this Agreement or the Joinder Agreement to which it is a party
(in the case of a holder of Additional Future Debt) (i) have been duly
authorized by all requisite corporate or other action on its part and (ii) do
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which it is subject or any judgment, order,
writ, injunction, license or permit applicable to it and will not conflict with
any provision of its charter documents or bylaws or any agreement or other
instrument binding upon it; and (b) this Agreement or such Joinder Agreement, as
the case may be, has been duly executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable in accordance with its terms.
          7. AMENDMENT OF THIS AGREEMENT.
               7.1 Amendments. No modification or amendment of this Agreement
shall be effective unless the same shall be in writing and signed by the
Majority Secured Parties and no modification or amendment of any Security
Document shall be effective, nor shall any waiver of any provision of any
Security Document be executed by the Collateral Agent, without the written
consent of the Majority Secured Parties; provided, however, (i) no amendment or
waiver shall adversely affect any of the Collateral Agent’s rights, immunities
or rights to indemnification hereunder or under any of the Security Documents or
expand its duties or reduce any amount payable to the Collateral Agent hereunder
or under any Security Documents without the written consent of the Collateral
Agent; (ii) Sections 3 and 5 of this Agreement and any other provision of this
Agreement or of any of the Security Documents affecting the rights and
obligations of the Collateral Agent hereunder may not be amended without the
written consent of the Collateral Agent; (iii) no modification or amendment of
Section 2.2 or the defined terms used therein, Section 4.9, Section 5.4,
Section 5.9, Section 6, this Section 7.1(iii), Section 8, Section 9, Section 10,
Section 11 or Section 12 of this Agreement shall be effective unless the same
shall have been consented to by the Company; (iv) no modification, amendment or
waiver that changes the amount that a Secured Party receives from a distribution
hereunder or that delays the time of a distribution hereunder shall be effective
without the consent of such Secured Party and (v) none of the Material
Provisions of any of the Security Documents may be created, amended or waived
without the consent of all holders of Secured Obligations; provided, further,
however, that the Collateral Agent is hereby authorized and directed to execute
and deliver the Security Document Amendments. Any Security Document executed
after the date hereof shall be approved by the Majority Secured Parties as to
form.
               7.2 Waivers. Except as provided in Section 7.1, no waiver of any
provision of this Agreement and no consent to any departure by any party hereto
from the provisions hereof shall be effective unless such waiver or consent
shall be set forth in a written instrument executed by the party against which
it is sought to be enforced, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any party hereto in any case shall entitle such party to any other
or further notice or demand in the same, similar or other circumstances.

29



--------------------------------------------------------------------------------



 



          8. APPROVAL BY THE COMPANY AND GUARANTORS; COMPANY’S OBLIGATIONS
ABSOLUTE.
               8.1 General. By countersigning this Agreement, each of the
Company and the Guarantors acknowledges and consents to and agrees to perform
and be bound by each provision of this Agreement which expressly recites that
the Company or such Guarantor is agreeing to such provision by countersigning
this Agreement.
               8.2 Obligations Absolute. Nothing contained in this Agreement
shall impair, as between the Company, or any Guarantor and each of U.S. Agent,
Bank Credit Agreement U.S. Lenders, each Noteholder, Northern and each holder of
Additional Future Debt, (a) the obligation of the Company or such Guarantor to
pay to the Noteholders all amounts payable in respect of the Note Debt as and
when the same shall become due and payable in accordance with the terms thereof,
or prevent any of the Noteholders (except as expressly otherwise provided in
this Agreement) from exercising all rights, powers and remedies otherwise
permitted by the Note Documents and by applicable law upon a default in the
payment or performance of the Note Debt, all, however, subject to the rights of
U.S. Agent, Northern and the holders of Additional Future Debt as set forth in
this Agreement, or (b) the obligation of the Company or such Guarantor to pay to
U.S. Agent and U.S. Lenders all amounts payable in respect of Bank Credit
Agreement Debt as and when the same shall become due and payable in accordance
with the terms thereof, or prevent U.S. Agent and U.S. Lenders (except as
expressly otherwise provided in this Agreement) from exercising all rights,
powers and remedies otherwise permitted by the Bank Credit Agreement Documents
and by applicable law upon a default in the payment or performance of Bank
Credit Agreement Debt, all, however, subject to the rights of the Noteholders,
Northern and the holders of Additional Future Debt as set forth in this
Agreement, (c) the obligation of the Company or such Guarantor to pay to
Northern all amounts payable in respect of the Trade Agreement Debt as and when
the same shall become due and payable in accordance with the terms thereof, or
prevent Northern (except as expressly otherwise provided in this Agreement) from
exercising all rights, powers and remedies otherwise permitted by the Trade
Agreement and by applicable law upon a default in the payment or performance of
the Trade Agreement Debt, all, however, subject to the rights of the
Noteholders, U.S. Agent and the holders of Additional Future Debt as set forth
in this Agreement and (d) the obligation of the Company or such Guarantor to pay
to any holder of Additional Future Debt all amounts payable in respect of such
Additional Future Debt as and when the same shall become due and payable in
accordance with the terms thereof, or prevent any holder of Additional Future
Debt (except as expressly otherwise provided in this Agreement) from exercising
all rights, powers and remedies otherwise permitted by such Additional Future
Debt Documents and by applicable law upon a default in the payment or
performance of such Additional Future Debt, all, however, subject to the rights
of the Noteholders, Northern and U.S. Agent as set forth in this Agreement.
               8.3 No Additional Rights for Company Hereunder. If the Collateral
Agent or any Secured Party shall enforce its rights or remedies in violation of
the terms of this Agreement, the Company and each Guarantor agrees, by its
consent hereto, that it shall not use such violation as a defense to such
enforcement by any such party nor assert such violation as a counterclaim or
basis for setoff or recoupment against any such party (except to the extent such
violation affects the rights of the Company or any Guarantor set forth in this
Agreement). Nothing contained in this Agreement shall constitute a commitment by
U.S. Agent, any

30



--------------------------------------------------------------------------------



 



Noteholder, Northern or any holder of Additional Future Debt to make available
to the Company or any Guarantor any advances, loans or letters of credit beyond
such advances, loans or letters of credit as specifically provided for in the
Loan Documents.
          9. COVENANTS CONCERNING COLLATERAL
               9.1 Additional Assignments, and Mortgages.
                    (a) Without limiting the obligations of the Company or any
of its Subsidiaries in the Credit Documents (and subject to the provisions of
the Credit Documents and this Agreement), the Company shall, and shall cause
each of its Significant Subsidiaries which has not theretofore executed and
delivered one or more Security Documents in favor of the Collateral Agent with
respect to all of its assets (other than Excluded Collateral) as security for
the Secured Obligations, to execute and deliver to the Collateral Agent such
Security Documents, and take such other action, as may be requested to grant
Liens to the Collateral Agent on all its assets (other than Excluded
Collateral).
                    (b) Without limiting the obligations of the Company or any
of its Subsidiaries in the Credit Documents (and subject to the provisions of
the Credit Documents and this Agreement) if the Company or any of its
Significant Subsidiaries acquires after the date hereof ownership of a
Significant Real Estate Interest, the Company shall, and shall cause such
Significant Subsidiary, to deliver within a reasonable time period to the
Collateral Agent a fully executed mortgage or deed of trust over such interest
in real estate, together with any environmental site assessments in the
possession of the Company or such Significant Subsidiary and evidence of
insurance with the Collateral Agent named as loss payee and additional insured
with respect to such real estate as the Collateral Agent (upon instruction from
the Requisite Parties) may reasonably request in accordance with good banking
and lending practices, all in form and content acceptable to the Requisite
Parties. If such Significant Subsidiary is not a Guarantor, the Company shall
cause such Significant Subsidiary to become a Guarantor and a party to this
Agreement. If the Company or the Significant Subsidiary acquiring such
Significant Real Estate Interest obtains a current owner’s title insurance
policy in respect of all or a portion of such Significant Real Estate Interest
in connection with the acquisition of such Significant Real Estate Interest, the
Company shall also deliver to the Collateral Agent a customary lender’s title
insurance policy in respect of such Significant Real Estate Interest for the
benefit of the Collateral Agent from the insurance company issuing such owner’s
title insurance policy in an insured amount equal to the insured amount of such
owner’s title insurance policy. The Company further agrees that, following the
taking of such actions, the Collateral Agent shall have for the pari passu
benefit of the Secured Parties a valid and enforceable Lien over such interest
in real estate, free and clear of all Liens, defects and encumbrances other than
such Liens, defects or encumbrances existing on such Significant Real Estate
Interest at the time such Significant Real Estate Interest shall have been so
acquired.
               9.2 Perfection Certificate Supplement. The Company shall furnish
to the Collateral Agent and to each of the holders of Secured Obligations not
later than October 15 of each year beginning with the year 2007, a supplement to
the Perfection Certificate setting forth as of October 1st in such year all such
additional or corrected information as may be necessary to cause the Perfection
Certificate, as so supplemented, to be true, correct and complete as of

31



--------------------------------------------------------------------------------



 



October 1st in such year. Upon receipt of such Perfection Certificate supplement
the Collateral Agent shall forward a copy of such Perfection Certificate
supplement to counsel to the Collateral Agent. Upon request of the Collateral
Agent or its counsel, the Company will take any and all actions, and execute and
deliver such documents and instruments, with respect to the recording, filing,
registering, re-recording, refiling and re-registering of any of the Security
Documents in respect of any Collateral as are necessary under the law of the
jurisdiction in which the Collateral is located or under other applicable law to
maintain the continued perfection, existence and priority of the Lien of the
Security Documents (including, without limitation, to the extent provided for
therein and herein on any property acquired by the Company or any Guarantor
after the date hereof), and to fully preserve and protect the rights, and under
the Security Documents of or for the benefit of the Collateral Agent in respect
of such Liens and the Collateral.
          10. CONDEMNATION
               10.1 Takings. Each Obligor, in each Mortgage to which such entity
is a party, shall irrevocably assign, or cause to be assigned, to the Collateral
Agent a security interest in and Lien on any award or payment which may become
payable to such entity by reason of any taking of a Significant Real Estate
Interest encumbered by such Mortgage or any part thereof, whether directly or
indirectly, temporarily or permanently, in or by condemnation or other eminent
domain proceedings (a “Taking”). All rights of the Collateral Agent under this
Section 10 as to any Significant Real Estate Interest are subject to any rights
in favor of holders of Permitted First Priority Liens in such Significant Real
Estate Interest and shall be enforceable to the fullest extent not prohibited or
restricted by the terms of any agreements or instruments creating such Permitted
First Priority Liens.
               10.2 Application of Awards.
                    (a) Any awards or payments made with respect to any Taking
relating to a Significant Real Estate Interest shall be paid or distributed as
provided in this Section. If any Obligor shall receive directly any such award
or payment, promptly following the receipt thereof such Obligor shall transfer
in immediately available funds the Net Proceeds in respect of such Taking from
such award or payment to the Collateral Agent and the Collateral Agent shall
distribute such Net Proceeds in accordance with the provisions of this
Section 10.2(a). If the Collateral Agent shall receive directly any such award
or payment and no Default or Event of Default then exists, the Collateral Agent
shall, prior to making any other payment or distribution hereunder, transfer to
the Obligor whose Property was the subject of such Taking an amount in
immediately available funds equal to the difference between (a) the amount of
such award or payment so received and (b) the Net Proceeds relating thereto (as
set forth in a certificate executed by a Senior Officer and delivered to the
Collateral Agent), and thereafter the remainder of such award or payment shall
be distributed as provided below. Any and all amounts to be distributed as
provided in this clause (a) shall be distributed as follows:
     (i) if the gross amount of any awards or payments with respect to such
Taking are in an amount less than $5,000,000, the Net Proceeds thereof held by
the Collateral Agent shall be immediately payable in immediately available funds
directly to such Obligor which is the subject of such Taking upon receipt of a
certificate executed by a Senior Officer

32



--------------------------------------------------------------------------------



 



which states that no Default or Event of Default exists and such Obligor will
use such Net Proceeds to repair or replace the Significant Real Estate Interest
which was the subject of such Taking; and
     (ii) if the gross amount of any awards or payments with respect to such
Taking equals or exceeds $5,000,000, the Secured Parties shall review with the
Company, the Company’s business proposal with respect to the application of the
Net Proceeds thereof held by the Collateral Agent, which proposal the Company
shall submit to the Secured Parties at any time but no later than thirty
(30) Business Days after the date such award has been paid, and give due
consideration to the merits and rationale of such proposal recognizing the
integrated nature of the Company’s manufacturing facilities and operations.
Within twenty (20) Business Days of receipt of the Company’s proposal, the
Requisite Parties shall, following review thereof, determine (which
determination shall be reasonably made and not unduly delayed) whether such Net
Proceeds shall be applied as provided in such proposal. If the Company shall not
have received a reply from the Requisite Parties by the end of such twenty
(20) Business Day period, the Company shall deliver a written notice to each of
the Secured Parties requesting a determination as to such proposal and shall
give the Requisite Parties an additional five (5) Business Days after the
delivery of such second notice to deliver a written acceptance or rejection of
such proposal. If the Requisite Parties fail to advise the Company in writing of
their determination with respect to such proposal as provided herein prior to
the end of such five (5) Business Day period, they shall be deemed to have
accepted such proposal. Upon actual or deemed acceptance of such proposal, the
Collateral Agent shall promptly transfer in immediately available funds such Net
Proceeds to the relevant Obligor and the relevant Obligor shall act diligently
and good faith to apply such Net Proceeds substantially as provided in such
proposal. If such proposal is not accepted, then the Net Proceeds shall be
applied as an Offered Repayment as set forth in Section 10.4 below.
                    (b) Notwithstanding anything contained herein, if any
Default or Event of Default shall have occurred and be continuing, any Net
Proceeds of a Taking, together with any other amounts held by the Collateral
Agent in respect of such Taking, shall be applied as an Offered Repayment as set
forth in Section 10.4 below unless the Majority Secured Parties and the Company
agree otherwise. The Collateral Agent shall promptly and, in any case, not more
than five (5) Business Days after the receipt of any funds hereunder
satisfactorily identified to the Collateral Agent as Net Proceeds of a Taking,
inform the Obligors and the Secured Parties in writing of such receipt and the
amount thereof.
               10.3 Settlement of Condemnation Claims. Immediately upon receipt
by any of the Obligors of notice of the institution of any proceeding or
negotiations for a Taking, the Obligors shall give notice thereof to the
Collateral Agent. The Collateral Agent may, but shall be under no obligation to,
appear in any such proceedings and participate in any such negotiations and may
be represented by counsel. The Obligors, notwithstanding that the

33



--------------------------------------------------------------------------------



 



Collateral Agent may not be a party to any such proceeding, will promptly give,
or cause to be given, to the Collateral Agent copies of all notices, pleadings,
judgments, determinations and other papers received by any Obligor. The Obligors
will not enter into, or permit to be entered into, any agreement permitting or
consenting to the Taking of the applicable Significant Real Estate Interest, or
any part thereof, or providing for the conveyance thereof in lieu of
condemnation, with anyone authorized to acquire the same in condemnation or by
eminent domain which, for any award or payment, is estimated by the Collateral
Agent in good faith to exceed $5,000,000, unless the Collateral Agent, acting at
the direction of the Requisite Parties, shall first have consented thereto in
writing. The Secured Parties agree to consider granting such consent without
undue delay. If a Default or Event of Default has occurred and is continuing,
the Collateral Agent, acting at the direction of the Requisite Parties, shall be
authorized, but shall not be obligated, to negotiate, adjust, compromise or
settle any Taking award and appear in any proceeding arising in connection with
such Taking. In connection therewith, the Obligors do hereby irrevocably
authorize, empower and appoint the Collateral Agent as attorney-in-fact for the
Obligors (which appointment is coupled with an interest) to do any and all of
the foregoing in the name and on behalf of the Obligors. The Requisite Parties
agree to act in good faith without undue delay in issuing any such written
instruction and approving any such adjustment.
               10.4 Offered Repayment. Any Net Proceeds to be applied as an
Offered Repayment as provided in Section 10.2(a)(ii) or Section 10.2(b) shall be
offered Pro Rata to all Secured Parties as a prepayment as provided in
Section 10.5 below. Each such Offered Repayment shall be made in writing as soon
as practicable after the Obligors being informed, in writing, by the Collateral
Agent of their obligation to make such Offered Repayment but, in any case, not
later than ten (10) days thereafter. Each Offered Repayment shall specify the
date on which the prepayment provided therein is to be made (which shall be a
Business Day and shall not be a date more than twenty-five (25) days after the
date of the delivery of such Offered Repayment), the principal amount of the
Secured Obligations of each recipient of such Offered Repayment then being
offered to be prepaid and the amount of accrued interest to be paid thereon. To
accept or reject any Offered Repayment under this Section 10.4, in whole or in
part, any Secured Party shall cause a written notice of such acceptance or
rejection to be delivered to the Obligors not later than fifteen (15) days after
the date of receipt by such holder of such Offered Repayment (it being
understood that the failure by a holder to accept in full or in part such
Offered Repayment as provided herein prior to the end of such fifteen (15) day
period shall be deemed to constitute a rejection of said Offered Repayment, or,
if so indicated as to any Secured Party on the Schedule 13.4 or in a written
notice delivered to the Company by any Secured Party within 60 days of the date
hereof, an acceptance of such Offered Repayment). The Obligors shall inform the
Collateral Agent, in writing not less than five (5) Business Days prior to any
date fixed for effecting of the payments contemplated by any accepted Offered
Repayment under this Section 10.4, of all amounts due in respect of each of such
accepted Offered Repayments, the payment date therefor, the recipients thereof,
and the payment address and payment method required in respect of each such
recipient. Upon the receipt by the Collateral Agent of written instructions from
the Obligors (or the Requisite Parties, in the event that the Obligors fail to
give such notice within a reasonable time) directing the Collateral Agent to
effect the payment in immediately available funds of accepted Offered Repayments
from the Net Proceeds then held by the Collateral Agent, as expressly provided
in the immediately preceding sentence, the Collateral Agent shall effect the
payment of such accepted Offered Repayments as so instructed. To the extent that
any such Net Proceeds shall not have been

34



--------------------------------------------------------------------------------



 



utilized to pay or prepay Secured Obligations as a result of one or more Secured
Parties rejecting (in whole or in part) or being deemed to have rejected their
respective Offered Repayments, upon receipt of a written demand from the
Obligors (or the Requisite Parties, in the event that the Obligors fail to give
such notice within a reasonable time), the Collateral Agent shall pay such
remaining Net Proceeds, together with any interest accrued thereon, promptly to
the Obligors. Only upon the Collateral Agent effecting the payment in full of
all of the amounts owing in respect of the applicable accepted Offered
Repayments under this Section 10.4 will the Obligors be deemed to have
discharged the payment obligations they have under this Section 10.4 with
respect to such accepted Offered Repayments. The Obligors agree that they will
instruct the Collateral Agent to effect the payment of all related Offered
Repayments to all applicable Secured Parties simultaneously. Notwithstanding the
foregoing, if, to the extent required by the operation of any provision of any
of the Credit Documents (it being understood that the Loan Documents outstanding
on the date hereof contain no such provision), the Obligors are prohibited from
making any Offered Repayment such Offered Repayment shall be deemed to have been
rejected by each Secured Party who is a party to the Credit Document containing
such prohibition.
               10.5 Applicable Prepayment Provisions. Each accepted Offered
Repayment pursuant to Section 10.4 shall be made in accordance with, and subject
to, (a) Section 2.06(b) of the Bank Credit Agreement, (b) Section 4A(2) of the
Note Agreement Document (with respect to any prepayment of the Note Principal
Obligations) but without payment of any Yield-Maintenance Amount, (c)
Section 3.6 and Section 3.4(iii)(d) of the Trade Agreement (with respect to any
prepayment of the Trade Agreement Debt) but without payment of any prepayment or
breakage fees, and (d) any one or more similar provisions in a similar Section
in the Additional Future Debt Documents (with respect to any prepayment of the
Additional Future Debt), in each case, as certified to the Collateral Agent by
the Secured Party entitled to receive such Offered Repayment. To the extent any
such sections of the Loan Documents referred to in this Section 10.5 contain
notice and procedural provisions, such provisions are hereby deemed waived to
permit prepayments under this Section 10.5.
               10.6 Waiver of Offered Repayment. The Majority Secured Parties
may at any time within twenty (20) days after receipt of written notification
from the Collateral Agent of its receipt of any funds arising from a Taking, as
provided for in Section 10.2(b) above, waive the obligation of the Obligors to
make Offered Repayments in respect of such award, as provided in Section 10.2
above, by delivering a written notice of waiver in respect thereof to the
Obligors and the Collateral Agent. In such event, the Collateral Agent shall
promptly thereafter transfer in immediately available funds all such funds held
by it to the Obligor whose Property was the subject of such Taking.
               10.7 Collateral Agent Expenses. The Obligors shall promptly
reimburse the Collateral Agent upon demand for all of the Collateral Agent’s
reasonable out-of-pocket expenses (including reasonable attorney’s fees)
incurred in performing its duties under this Section 10. To the extent the
Collateral Agent has not been so reimbursed by the Obligors (or arrangements
therefor made to the satisfaction of the Collateral Agent), any disbursement to
be made by the Collateral Agent pursuant to this Section 10 shall be net of all
of the Collateral Agent’s reasonable out-of-pocket expenses (including
reasonable attorney’s fees) incurred in performing its duties under this
Section 10.

35



--------------------------------------------------------------------------------



 



          11. APPLICATION OF INSURANCE PROCEEDS
               11.1 General.
                    (a) Any insurance proceeds (other than Excluded Insurance
Proceeds) which are paid in respect of the damage, destruction, loss or other
casualty (each, a “Casualty”) of the Collateral under any insurance policy
required to be maintained by any one or more of the Obligors under the
provisions of any Credit Document shall be paid or distributed as provided in
this Section. If any Obligor shall receive directly any such insurance proceeds,
promptly following the receipt thereof such Obligor shall transfer in
immediately available funds the Net Proceeds in respect of such Casualty from
such insurance proceeds to the Collateral Agent and the Collateral Agent shall
distribute such Net Proceeds in accordance with the provisions of this
Section 11.1(a). If the Collateral Agent shall receive directly any such
insurance proceeds and no Default or Event of Default then exists, the
Collateral Agent shall, prior to making any other payment or distribution
hereunder, transfer to the Obligor whose Property was the subject of such
Casualty an amount in immediately available funds equal to the difference
between (a) the amount of such insurance proceeds so received and (b) the Net
Proceeds relating thereto (as set forth in a certificate executed by a Senior
Officer and delivered to the Collateral Agent), and thereafter the remainder of
such insurance proceeds shall be distributed as provided below. Any and all
amounts to be distributed as provided in this Section 11.1(a) shall be
distributed as follows:
     (i) if the insurance proceeds with respect to such Casualty are in an
aggregate amount less than $5,000,000 in respect of any single occurrence, the
Net Proceeds thereof held by the Collateral Agent shall be immediately payable
in immediately available funds directly to the applicable Obligor which is the
primary insured on such policy (the “Insured”) upon receipt of a certificate
executed by a Senior Officer which states that no Default or Event of Default
then exists and such Obligor will use such Net Proceeds to repair or replace the
Collateral which was the subject of such Casualty which gave rise to such Net
Proceeds; and
     (ii) if the insurance proceeds with respect to such Casualty equal or
exceed $5,000,000 in respect of any single occurrence, the Secured Parties shall
review with the Company, the Company’s business proposal with respect to the
application of the Net Proceeds thereof held by the Collateral Agent, which
proposal the Company shall submit to the Secured Parties within thirty
(30) Business Days of the date of the occurrence of the Casualty, and give due
consideration to the merits and rationale of such proposal recognizing the
integrated nature of the Company’s facilities and operations. Within twenty
(20) Business Days of receipt of the Company’s proposal, the Requisite Parties
shall, following review thereof, determine (which determination shall be
reasonably made and not unduly delayed) whether such Net Proceeds shall be
applied as provided in such proposal. If the Company shall not have received a
reply from the Requisite Parties by the end of such twenty (20) Business Day

36



--------------------------------------------------------------------------------



 



period, the Company shall deliver a written notice to each of the Secured
Parties requesting a determination as to such proposal and shall give the
Requisite Parties an additional five (5) Business Days after the delivery of
such second notice to deliver a written acceptance or rejection of such
proposal. If the Requisite Parties fail to advise the Company in writing of
their determination with respect to such proposal as provided herein prior to
the end of such five (5) Business Day period, they shall be deemed to have
accepted such proposal. Upon actual or deemed acceptance of such proposal, the
Collateral Agent shall hold such Net Proceeds for disbursement in accordance
with Section 11.3 and the Insured shall act diligently and in good faith to
apply such Net Proceeds substantially as provided in such proposal. If such
proposal is not accepted, then the Net Proceeds shall be applied as a Offered
Repayment as set forth in Section 11.2 below.
                    (b) Notwithstanding anything contained herein, if any
Default or Event of Default shall have occurred and be continuing, any Net
Proceeds of any such Casualty with respect to the Collateral, together with any
other amounts held by the Collateral Agent in respect of such Casualty, shall be
applied as an Offered Repayment as set forth in Section 11.2 below unless the
Majority Secured Parties and the Company agree otherwise. The Collateral Agent
shall promptly and, in any case, not more than five (5) Business Days after the
receipt of any funds hereunder satisfactorily identified to the Collateral Agent
as amounts to be applied as an Offered Repayment, inform the Obligors and the
Secured Parties in writing of such receipt and the amount thereof.
               11.2 Offered Repayment. Any Net Proceeds to be applied as an
Offered Repayment as provided in Section 11.1(a)(ii) or Section 11.1(b) shall be
offered Pro Rata to all Secured Parties as a prepayment as provided below. Each
such Offered Repayment shall be made in writing as soon as practicable after
each of the Obligors being informed, in writing, by the Collateral Agent of
their obligation to make such Offered Repayment but, in any case, not later than
ten (10) days thereafter. Each Offered Repayment shall specify the date on which
the prepayment provided therein is to be made (which shall be a Business Day and
shall not be a date more than thirty-five (35) days after the date of the
delivery of such Offered Repayment), the principal amount of the Secured
Obligations of the recipient of such Offered Repayment then being offered to be
prepaid and the amount of accrued interest to be paid thereon. To accept or
reject any Offered Repayment under this Section 11.2, in whole or in part, any
Secured Party shall cause a written notice of such acceptance or rejection to be
delivered to the Obligors not later than fifteen (15) days after the date of
receipt by such holder of such Offered Repayment, provided that, if (a) the
Obligors shall have not received a reply from a holder of such applicable
Secured Obligations by the end of such fifteen (15) day period or (b) any such
holder shall have rejected such Offered Repayment, the Obligors shall deliver a
second written notice (which shall include a description of whether other
holders of such Secured Obligations have accepted or rejected such Offered
Repayment) in respect of the relevant Offered Repayment to each such holder
described in clause (a) or (b) above and shall give each such holder an
additional ten (10) days after the delivery of such second notice to deliver a
written acceptance or rejection of such Offered Repayment (it being understood
that the failure by a holder to accept (in full or in part) such Offered
Repayment as provided herein prior to the end of the aforesaid ten (10) day
period

37



--------------------------------------------------------------------------------



 



shall be deemed to constitute a rejection of said Offered Repayment, or, if so
indicated as to any Secured Party on Schedule 13.4 or in a written notice
delivered to the Company by any Secured Party within 60 days of the date hereof,
an acceptance of such Offered Repayment). The Obligors shall inform the
Collateral Agent, in writing not less than five (5) Business Days prior to any
date fixed for the effecting of the payments contemplated by any accepted
Offered Repayment under this Section 11.2, of all amounts due in respect of each
of such accepted Offered Repayments, the payment date therefor, the recipients
thereof, and the payment address and payment method required in respect of each
such recipient. Upon the receipt by the Collateral Agent of written instructions
from the Obligors (or the Requisite Secured Parties, in the event that the
Obligors fail to give such notice within a reasonable time) directing the
Collateral Agent to effect the payment in immediately available funds of
accepted Offered Repayments from the Net Proceeds then held by the Collateral
Agent, as expressly provided in the immediately preceding sentence, the
Collateral Agent shall effect the payment of such accepted Offered Repayments as
so instructed. To the extent that any such Net Proceeds shall not have been
utilized to pay or prepay Secured Obligations as a result of one or more holders
of Secured Obligations rejecting (in whole or in part) or being deemed to have
rejected their respective Offered Repayments, upon receipt of a written demand
from the Obligors (or the Requisite Parties, in the event that the Obligors fail
to give such notice within a reasonable time), the Collateral Agent shall pay
such remaining Net Proceeds, together with any interest accrued thereon,
promptly to the Obligors. Each accepted Offered Repayment pursuant to this
Section 11.2 shall be made in accordance with (a) Section 2.06(b) of the Bank
Credit Agreement, (b) Section 4A(2) of the Note Agreement (with respect to any
prepayment of the Note Principal Obligations) but without payment of
Yield-Maintenance Amount, (c) Section 3.6 and Section 3.4(iii)(d) of the Trade
Agreement (with respect to any prepayment of the Trade Agreement Debt) but
without payment of any prepayment or breakage fees, and (d) any one or more
similar provisions in the Additional Future Debt Documents (with respect to any
prepayments of Additional Future Debt), in each case, as certified to the
Collateral Agent by the Secured Party to whom such Offered Repayment is due. To
the extent any such sections of the Loan Documents referred to in this
Section 11.2 contain notice or other procedural provisions, such provisions are
hereby seemed waived to permit prepayments under this Section 11.2. Only upon
the Collateral Agent effecting the payment in full of all of the amounts owing
in respect of the applicable accepted Offered Repayments under this Section 11.2
will the Obligors be deemed to have discharged the payment obligations they have
under this Section 11.2 with respect to such accepted Offered Repayments. The
Obligors agree that they will instruct such Collateral Agent to effect the
payment of all related Offered Repayments to all applicable Secured Parties
simultaneously. Notwithstanding the foregoing, if, to the extent required by the
operation of any provision of any Credit Documents (it being understood that the
Loan Documents outstanding on the date hereof contain no such provision), the
Obligors are prohibited from making any Offered Repayment under such Credit
Document, such Offered Repayment shall be deemed to have been rejected by the
each Secured Party who is a party to the Credit Document containing such
prohibition.
               11.3 Remnant Insurance Proceeds. With respect to any proposal
accepted or deemed accepted in accordance with Section 11.1(a)(ii) whereby the
Insured is entitled to be paid and use such Net Proceeds, such Net Proceeds
shall be held by the Collateral Agent for distribution in accordance with this
Section 11.3. Upon receipt of a written demand from the Insured and a
certificate certifying that no Default or Event of Default has occurred and is

38



--------------------------------------------------------------------------------



 



continuing, the Collateral Agent shall promptly pay any Net Proceeds in
immediately available funds to the Insured to pay the costs of implementing the
Company’s proposal in accordance with Section 11.1(a)(ii). Should the Net
Proceeds, if any, be insufficient to pay the entire cost of the work outlined in
such proposal, the Insured shall pay the deficiency or the entire cost as the
case may be. On the completion of all work and payment in full therefor and upon
receipt by the Collateral Agent of evidence to its satisfaction that such work
has been completed and paid for in full and that any property purchased,
repaired, reconstructed and restored in the course of such work is subject to
the applicable Liens under the Security Documents (subject to any Permitted
First Priority Liens), any Net Proceeds not yet disbursed to the Insured as
above provided and in the possession or under the control of the Collateral
Agent or the Secured Parties shall be remitted to the Insured. Notwithstanding
anything in this Section 11.3 to the contrary, if no Default or Event of Default
shall have occurred and be continuing, to the extent that such Net Proceeds
shall not have been utilized to pay or prepay the applicable Secured Obligations
as provided herein, the Insured may, in its discretion, elect not to implement
its proposal in connection with such Net Proceeds and, in such event, upon
notice thereof to the Secured Parties and the Collateral Agent, shall pay any
amounts they are entitled to receive under this Section 11.3 to the Secured
Parties as an Offered Repayment of the Secured Obligations as provided in
Section 11.2. The Insured will be deemed to have so elected if it shall not have
commenced implementation of such proposal within sixty (60) days of such Net
Proceeds having become available to it for such purposes.
               11.4 Notice of Casualty; Adjusting Loss. In the event all or any
part of a Significant Real Estate Interest shall suffer a Casualty, the Obligors
will promptly give written notice thereof to the insurance carrier and the
Collateral Agent, and shall promptly provide to the Collateral Agent such
reasonable information concerning such Casualty as the Collateral Agent may
request. So long as no Default or Event of Default shall then exist, the
Obligors shall be authorized to make proof of loss and to negotiate, adjust,
compromise and settle all insurance claims and demands with respect to any such
Casualty; provided, however, that the Obligors may not adjust any claim for any
Casualty which is estimated by the Collateral Agent in good faith to exceed
$5,000,000 unless the Collateral Agent at the Collateral Agent’s request, acting
at the direction of the Requisite Parties, shall have joined in such adjustment
without undue delay. If (a) there has been no adjustment of any such Casualty
within six (6) months from the date of occurrence thereof as a result of the
failure of any Obligor to diligently prosecute the applicable insurance claim or
(b) if a Default or an Event of Default has occurred and is continuing, the
Collateral Agent, acting at the direction of the Requisite Parties, shall be
authorized, but shall not be obligated, to make such proof of loss with respect
to any such Casualty and to negotiate, adjust, compromise or settle all
insurance claims and demands in respect thereof and prosecute any action arising
in connection therewith. In connection therewith, the Obligors do hereby
irrevocably authorize, empower and appoint the Collateral Agent as
attorneys-in-fact for the Obligors (which appointment is coupled with an
interest) to do any and all of the foregoing in the name and on behalf of the
Obligors. The Requisite Parties agree to act in good faith without undue delay
in issuing any such written instruction and approving any such adjustment.
               11.5 Reimbursement of Collateral Agent’s Expenses. The Obligors
shall promptly reimburse the Collateral Agent upon demand for all of the
Collateral Agent’s reasonable out-of-pocket expenses (including reasonable
attorney’s fees) incurred in performing its duties under this Section 11. To the
extent the Collateral Agent has not been so reimbursed

39



--------------------------------------------------------------------------------



 



by the Obligors (or arrangements therefor made to the satisfaction of the
Collateral Agent), any disbursement to be made by the Collateral Agent pursuant
to this Section 11 shall be net of all of the Collateral Agent’s reasonable
out-of-pocket expenses (including reasonable attorney’s fees) incurred in
performing its duties under this Section 11.
          12. PROCEEDS FROM SALE OF ASSETS.
               12.1 General. Notwithstanding anything in this Section 12 to the
contrary, any Obligor shall be entitled and permitted to undertake any Asset
Disposition in accordance with the terms and conditions of all of the Loan
Documents. If any Obligor intends to undertake an Asset Disposition and if all
of the Loan Documents permit the Obligor to use the proceeds of such Asset
Disposition for any purpose other than the repayment or prepayment of any
Secured Obligation, then such Obligor shall include in its Asset Disposition
Certificate required to be delivered to the Collateral Agent and the Secured
Parties in accordance with Section 13.6: (i) the purpose for which the Obligor
intends to use the proceeds, (ii) the specific provisions of any covenant under
any of the Loan Documents which restrict transfer of assets and which permit
such Asset Disposition and (iii) a statement that the proceeds will be used for
such stated purpose.
               12.2 Net Proceeds from an Asset Disposition. To the extent any
Obligor is required or is permitted and elects to prepay the Secured Obligations
with Net Proceeds from any Asset Disposition, such Net Proceeds shall be paid in
immediately available funds to the Collateral Agent. The Collateral Agent shall
promptly and, in any case, not more than five (5) Business Days after the
receipt of any such Net Proceeds satisfactorily identified to the Collateral
Agent as Net Proceeds of an Asset Disposition, inform the Obligors and the
Secured Parties in writing of such receipt and the amount thereof. All Net
Proceeds so paid to the Collateral Agent from such Asset Disposition shall be
applied as an Offered Repayment in accordance with the requirements of
Section 12.3.
               12.3 Offered Repayment. With respect to the Net Proceeds received
by the Collateral Agent as a result of any Asset Disposition, the Obligors
shall, subject to Section 12.4 below, extend an Offered Repayment Pro Rata to
each of the holders of Secured Obligations if such Net Proceeds arise out of the
sale, transfer of other disposition of any Collateral. Each such Offered
Repayment shall be made in writing as soon as practical after the Obligors being
informed, in writing, by the Collateral Agent of its receipt of any such Net
Proceeds but, in any case, not later than ten (10) days thereafter. Each Offered
Repayment shall specify the date on which the prepayment provided therein is to
be made (which shall be a Business Day and shall not be a date more than
twenty-five (25) days after the date of the delivery of such Offered Repayment),
the principal amount of the applicable Secured Obligations of the recipient of
such Offered Repayment then being offered to be prepaid, the amount of accrued
interest to be paid thereon and the estimated Yield-Maintenance Amount due in
respect of such prepayment as provided under the terms of the Note Documents. To
accept or reject any Offered Repayment under this Section 12.3, in whole or in
part, any Secured Party shall cause a written notice of such acceptance or
rejection to be delivered to the Obligors not later than fifteen (15) days after
the date of receipt by such holder of such Offered Repayment (it being
understood that the failure by a holder to accept in full or in part such
Offered Repayment as provided herein prior to the end of such fifteen (15) day
period shall be deemed to constitute a rejection of said Offered

40



--------------------------------------------------------------------------------



 



Repayment, or, if so indicated as to any Secured Party on Schedule 13.4 or in a
written notice delivered to the Company by any Secured Party within 60 days of
the date hereof, an acceptance of such Offered Repayment). The Obligors shall
inform the Collateral Agent, in writing not less than five (5) Business Days
prior to any date fixed for the effecting of the payments contemplated by any
accepted Offered Repayment under this Section 12.3, of all amounts due in
respect of each of such accepted Offered Repayments, the payment date therefor,
the recipients thereof, and the payment address and payment method required in
respect of each such recipient. Upon the receipt by the Collateral Agent of
written instructions from each of the Obligors (or the Requisite Parties in the
event that the Obligors fail to give such notice within a reasonable time)
directing the Collateral Agent to effect the payment in immediately available
funds of accepted Offered Repayments from the Net Proceeds then held by the
Collateral Agent, as expressly provided in the immediately preceding sentence,
the Collateral Agent shall effect the payment of such accepted Offered
Repayments as so instructed. To the extent that any such Net Proceeds shall not
have been utilized to pay or prepay the applicable Secured Obligations as a
result of one or more holders of such Secured Obligations rejecting (in whole or
in part) or being deemed to have rejected their respective Offered Repayments in
respect of such Net Proceeds and upon receipt of a written demand from the
Obligors (or the Requisite Parties in the event that the Obligors fail to give
such notice within a reasonable time), the Collateral Agent shall pay such Net
Proceeds promptly to the Obligors. Each accepted Offered Repayment pursuant to
this Section 12.3 shall be made in accordance with (a) Section 2.06(b) of the
Bank Credit Agreement, (b) Section 4A(2) of the Note Agreement (with respect to
any prepayment of the Note Principal Obligations) but without payment of
Yield-Maintenance Amount, (c) Section 3.6 and Section 3.4(iii)(d) of the Trade
Agreement (with respect to any prepayment of the Trade Agreement Debt), and
(c) any one or more similar provisions in the Additional Future Debt Documents
(with respect to any prepayments of Additional Future Debt)), in each case, as
certified to the Collateral Agent by the Secured Party to whom such payment is
due. To the extent any such sections referred to in this Section 12.3 contain
notice or other procedural provisions such provisions are hereby deemed waived
to permit prepayments under this Section 12.3. Only upon the Collateral Agent’s
effecting of the payment in full of all of the amounts owing in respect of the
applicable accepted Offered Repayments under this Section 12.3 will the Obligors
be deemed to have discharged the payment obligations it has under this
Section 12.3 with respect to such accepted Offered Repayments. The Obligors
agree that they will instruct the Collateral Agent to effect the payment of all
related Offered Repayments to all applicable Secured Parties simultaneously.
Notwithstanding the foregoing, if, to the extent required by the operation of
any provision of any Loan Documents (it being understood that the Loan Documents
outstanding on the date hereof have no such provision), the Obligors are
prohibited from making any Offered Repayment under such Loan Document, such
Offered Repayment shall be deemed to have been rejected by the Secured Party
whose Loan Document contained the prohibition. Any amounts held by the
Collateral Agent after giving effect to all such rejected Offered Repayments
shall be released to the Obligors upon receipt of a certificate of a Senior
Officer delivered to the Collateral Agent and each of the Secured Parties which
states that (i) no Default or Event of Default then exists and (ii) such amounts
so paid to the Obligors will be used to acquire productive assets within
180 days of their receipt of such funds or applied to the prepayment of Secured
Obligations within five (5) Business Days of receipt of such funds by the
Obligors.

41



--------------------------------------------------------------------------------



 



          12.4 Collateral Agent Expenses. The Obligors shall promptly reimburse
the Collateral Agent upon demand for all of the Collateral Agent’s reasonable
out-of-pocket expenses (including reasonable attorney’s fees) incurred in
performing its duties under this Section 12. To the extent the Collateral Agent
has not been so reimbursed by the Obligors (or arrangements therefor made to the
satisfaction of the Collateral Agent), any disbursement to be made by the
Collateral Agent pursuant to this Section 12 shall be net of all of the
Collateral Agent’s reasonable out-of-pocket expenses (including reasonable
attorney’s fees) incurred in performing its duties under this Section 12.
     13. MISCELLANEOUS.
          13.1 Further Assurances, Etc. U.S. Agent, each Noteholder, Northern
and each holder of Additional Future Debt and, by countersigning this Agreement,
the Company and each Guarantor, agrees to execute and deliver such other
documents and instruments, in form and substance reasonably satisfactory to the
Collateral Agent (upon instructions from the Requisite Parties), and shall take
such other action, in each case as the Collateral Agent (upon instructions from
the Requisite Parties) may reasonably request (at the sole cost and expense of
the Company which, by countersigning this Agreement, agrees to pay such costs
and expenses), to effectuate and carry out the provisions of this Agreement
including, without limitation, by recording or filing in such places as the
requesting party may reasonably deem desirable, this Agreement or such other
documents or instruments.
          13.2 No Individual Action; Marshaling; Etc. No holder of any Secured
Obligations may require the Collateral Agent to take or refrain from taking any
action hereunder or under any of the Security Documents or with respect to any
of the Collateral except as and to the extent expressly set forth in this
Agreement. The Collateral Agent shall have no duty to, and the Company and each
Guarantor hereby waives any and all right to require the Collateral Agent to,
marshal any assets or otherwise to take any actions with respect to marshaling.
          13.3 Successors and Assigns.
               (a) This Agreement shall be binding on and inure to the benefit
of the Collateral Agent, U.S. Agent, each of the Noteholders, Northern and each
of the holders of Additional Future Debt who shall have executed and delivered a
Joinder Agreement and their respective successors and assigns and shall be
binding on the Company and each Guarantor and their respective successors and
permitted assigns. Each of the Noteholders, U.S. Agent, Northern and each holder
of Additional Future Debt agrees that the provisions of this Agreement apply
regardless of any sale, transfer, pledge, assignment, hypothecation or other
disposition by such Noteholder, U.S. Agent, U.S. Lenders, Northern or such
holder of Additional Future Debt of any Note or of any instrument or right
evidencing Bank Credit Agreement Debt, Note Debt, Trade Agreement Debt or
Additional Future Debt to any Person. Each Secured Party agrees that it shall
not sell, transfer, assign or otherwise dispose of any interest in any Secured
Obligation unless the buyer, transferee or assignee assumes in writing the
obligations of such Secured Party under this Agreement; provided, however, that
it is acknowledged and agreed that (i) any assignment by any U.S. Lender or any
assignee thereof of such U.S. Lender’s or assignee’s rights and interest in any
Bank Credit Agreement Debt or by any Noteholder or any assignee thereof of such
Noteholder’s or assignee’s rights and interests in any Note Debt, or (ii) the
sale

42



--------------------------------------------------------------------------------



 



by any U.S. Lender of a participation in any Bank Credit Agreement Debt or by
any Noteholder in any Note Debt shall not require any such assignee or purchaser
to assume in writing any obligations under this Agreement and any such assignee
or purchaser shall not be deemed a holder of Additional Future Debt by reason of
such assignment or sale, but shall be subject to the terms of this Agreement
without any further act on the part of such assignee or participant and without
the need of any such assignee or participant to sign a Joinder Agreement;
provided further, however, that the foregoing shall not prohibit U.S. Agent,
U.S. Lenders, any Noteholder, Northern or any holder of Additional Future Debt
from pledging or otherwise granting a security interest in any Secured
Obligation so long as the pledgee or other secured party, as a condition to its
retaining or further transferring such Secured Obligation by way of enforcement
of such pledge or other security interest, assumes or causes its transferee to
assume in writing the obligations of such Noteholder, U.S. Agent, U.S. Lenders,
Northern or such holder of Additional Future Debt under this Agreement.
               (b) No Secured Party may sell any Secured Obligation or any
interest therein to any Affiliate of the Company (other than a sale which
constitutes a payment under a Guaranty after an Event of Default), or accept any
payment of a Secured Obligation from an Affiliate of the Company (other than
payments under a Guaranty after an Event of Default), without the consent of the
Majority Secured Parties.
          13.4 Notices. All notices and other communications made or required to
be given pursuant to this Agreement or the Security Documents shall be in
writing and shall be delivered in hand, mailed by United States registered or
certified first class mail, postage prepaid, sent by overnight courier or sent
by telecopy, confirmed by delivery via courier or postal service, addressed as
set forth on Schedule 13.4 hereto or to such other address or addresses as any
such party shall specify by notice given to the other parties. Any such notice
and other communications shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile,
at the time of the receipt thereof, and (ii) if sent by registered or certified
first class mail postage prepaid, on the fourth (4th) Business Day following the
mailing thereof; provided, however, that a Notice of Actionable Default or any
other notice to be delivered to the Collateral Agent pursuant to the terms of
this Agreement shall not be deemed to have been received by a Responsible
Officer of the Collateral Agent until the Collateral Agent actually receives
such notice.
          13.5 Termination; Full Release of Collateral.
               (a) The Liens created by the Security Documents, including the
Liens of the Collateral Agent, shall terminate and all right, title and interest
in the Collateral shall revert to the Company and its successors and assigns
upon payment in full in cash of all amounts owed to the Collateral Agent
pursuant to Section 5.9 and the satisfaction of each of the following four
conditions:
     (i) receipt by the Collateral Agent from Northern of notice stating that
either:

43



--------------------------------------------------------------------------------



 



     (A) the Trade Agreement Debt has been paid in full, in cash, and all
commitments under the Trade Agreement have terminated, been canceled or been
reduced to zero; or
     (B) the Company’s unsecured debt obligations are Investment Grade; and
     (ii) receipt by the Collateral Agent from each of the Noteholders of notice
that either:
     (A) the Note Debt held by such Noteholders has been paid in full, in cash,
in accordance with the Note Agreements; or
     (B) the Company’s unsecured debt obligations are Investment Grade; and
     (iii) receipt by the Collateral Agent from U.S. Agent of notice stating
that:
     (A) Bank Credit Agreement Debt due to it has been paid in full, in cash,
and it has no Undrawn LC Exposure; or
     (B) the Company’s unsecured debt obligations are Investment Grade; and
     (iv) receipt by the Collateral Agent from each of the holders of Additional
Future Debt, if any, that either:
     (A) the Additional Future Debt held by such holder or holders has been paid
in full, in cash, in accordance with the Additional Future Debt Documents; or
     (B) the Company’s unsecured debt obligations are Investment Grade; and
          The Secured Parties agree to provide the notices contemplated by
Section 13.5(a)(i), Section 13.5(a)(ii), Section 13.5(a)(iii) and
Section 13.5(a)(iv), under the circumstances provided in such Sections for such
notices to be capable of being given, promptly upon the Company’s request.
               (b) Upon the termination of the Collateral Agent’s Liens and the
release of the Collateral in accordance with Section 13.5(a), the Collateral
Agent will promptly, at the Company’s written request and expense, (i) execute
and deliver to the Company such documents as the Company shall reasonably
request and to provide evidence of the termination of such security interest, or
the release of the Collateral and (ii) deliver or cause to be delivered to the
Company all property of the Company constituting Collateral then held by
Collateral Agent or any agent thereof.

44



--------------------------------------------------------------------------------



 



               (c) This Agreement shall terminate automatically when the Liens
granted under the Security Documents have terminated and the Collateral has been
released to the Company by the Collateral Agent as provided in the foregoing
provisions of this Section 13.5.
               (d) If, at any time, any payment made or value received with
respect to any Secured Obligation must be returned by the Secured Party
receiving the same upon the insolvency, bankruptcy or reorganization of the
Company or any Guarantor, or otherwise, with the effect as though such payment
had not been made or value received, the Liens in the Collateral created by the
Security Documents in favor of the Collateral Agent and the rights of the
Collateral Agent to act as agent hereunder and to receive amounts pursuant to
this Agreement shall be reinstated to the extent those rights had previously
been terminated. In such event each Secured Party agrees that it will pay to the
other Secured Parties such amounts so that, after giving effect to the payments
hereunder by all Secured Parties, the amounts received by all Secured Parties
are not in excess of the amounts to be paid to them hereunder as though any
payment so returned had not been made.
               (e) Notwithstanding the foregoing, Section 5.9 and Section 5.10
of this Agreement shall survive, and remain operative and in full force and
effect, regardless of the termination of this Agreement.
          13.6 Partial Release of Collateral.
               (a) In connection with any Obligor’s consummation of an Asset
Disposition in compliance with the provisions of this Agreement, the Liens of
the Collateral Agent in the Asset Disposition Collateral in respect of such
Asset Disposition shall be released and all right, title and interest therein
shall revert to such Obligor and its successors and assigns upon satisfaction of
the following conditions:
     (i) if such Asset Disposition is not an Approved Asset Disposition and if
the net book value of such Asset Disposition Collateral, together with the
aggregate net book value of all other Asset Disposition Collateral which was the
subject of an Asset Disposition (other than an Approved Asset Disposition) in
the then current calendar year, is $5,000,000 or less, the Collateral Agent
shall, at such Obligor’s request and expense, release all of its Liens with
respect to such Asset Disposition Collateral as soon as reasonably possible (but
no later than the consummation of such Asset Disposition) provided that the
Company shall have delivered to the Collateral Agent and to each holder of
Secured Obligations an Asset Disposition Certificate in respect of such Asset
Disposition at least twenty (20) days prior to the consummation of such Asset
Disposition; or
     (ii) if such Asset Disposition is not an Approved Asset Disposition and if
the net book value of such Asset Disposition Collateral, together with the
aggregate net book value of all other Asset Disposition Collateral which was the
subject of an Asset Disposition (other than an

45



--------------------------------------------------------------------------------



 



Approved Asset Disposition) in the then current calendar year, is more than
$5,000,000, the Collateral Agent shall, at the Company’s request and expense,
release all of its Liens with respect to such Asset Disposition Collateral no
later than the consummation of such Asset Disposition; provided that (a) the
Company shall have delivered to the Collateral Agent and to each holder of
Secured Obligations an Asset Disposition Certificate in respect of such Asset
Disposition at least thirty (30) days prior to the proposed consummation date of
such Asset Disposition, and (b) the Requisite Parties do not instruct the
Collateral Agent to not release the Asset Disposition Collateral within such
thirty (30) day period; or
     (iii) if such Asset Disposition is an Approved Asset Disposition approved
by the Requisite Parties as provided in the definition thereof, then the
Collateral Agent shall, at the Company’s request and expense, release all of its
Liens with respect to the Asset Disposition Collateral which is the subject of
such Approved Asset Disposition no later than the consummation of such Asset
Disposition.
          In each such instance, upon satisfaction of the foregoing conditions,
the Collateral Agent will promptly, at the Company’s written request and
expense; (i) execute and deliver to the Company such documents as the Company
shall reasonably request and provide to evidence the release of its Lien in such
Asset Disposition Collateral and (ii) deliver or cause to be delivered to the
Obligors, all Property of the Obligors constituting such Asset Disposition
Collateral then held by the Collateral Agent or any agent thereof so long as, in
each such case, the Collateral Agent obtains a perfected security interest in
Collateral received as proceeds of such Asset Disposition, and it shall have
received an opinion of nationally recognized independent outside counsel to such
effect if such Collateral is real estate or property in which a security
interest is perfected by means other than the filing of a financing statement.
               (b) Whether or not instructed by the Secured Parties, the
Collateral Agent may release any Collateral and may provide any release,
termination statement or instrument of subordination required by order of a
court of competent jurisdiction.
               (c) To the extent that the Loan Documents of any party permit any
Disposition to which such party’s consent is required pursuant to this
Section 13.6, such party agrees to provide that consent promptly following a
written request by the Company. But nothing in this Section 13.6 shall (i) be
deemed to imply any waiver of any restriction on Dispositions under the Bank
Credit Agreement Documents, the Note Documents, the Trade Agreement, the
Additional Debt Documents or any other Loan Document, or (ii) without the prior
written consent of the Requisite Parties, authorize the Collateral Agent in any
bankruptcy case to enter into any agreement for, or give any authorization or
consent with respect to, the post-petition usage of Collateral.
     Notwithstanding anything to the contrary in this Agreement (including
Section 14.11) or in any Security Document, nothing in this Agreement or in any
Security Document shall or shall be construed as waiving, modifying or otherwise
altering any obligation of any Secured Party to

46



--------------------------------------------------------------------------------



 



release any Collateral from the Lien of any Security Document upon the terms and
conditions contained in any Loan Document.
          13.7 Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS PRINCIPLES).
          13.8 Severability. In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provision.
          13.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.
          13.10 Section Headings. The Section headings used herein are for
convenience of reference only and are not to affect the construction of or be
taken into consideration in interpreting this Agreement.
          13.11 Complete Agreement. This Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes and all other prior representations, negotiations, writings,
memoranda and agreements except as provided below. Except as expressly provided
herein, to the extent any provision of this Agreement supplements, modifies or
conflicts with any provision of the Trade Agreement, the Bank Credit Agreement,
the Note Agreement or any other Credit Document, the provisions of this
Agreement shall be controlling. Nothing in this Agreement, expressed or implied,
is intended to confer upon any person other than the parties hereto any rights
or remedies under or by reason of this Agreement.
          13.12 Additional Future Debt. At the request of the Company, holders
of additional unsecured indebtedness of the Company incurred in compliance with
the terms of the Loan Documents may from time to time after the date of this
Agreement become parties hereto by executing and delivering a Joinder Agreement
to this Agreement in substantially the form attached as Exhibit A hereto in
accordance with the requirements of this Section 13.12. Each of the undersigned
agrees that, effective from and after the date of the execution and delivery by
the Company, each Guarantor, the Collateral Agent, each existing Secured Party
and any holder of such additional indebtedness of a Joinder Agreement, such
holder shall be, and shall be deemed for all purposes to be, a party hereto with
the same force and effect, and subject to the same agreements, representations,
covenants, guarantees, indemnities, liabilities and obligations, as if such
holder were, effective as of such date, an original signatory to this Agreement.
[SIGNATURES FOLLOW ON NEXT PAGE]

47



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Collateral Agent Bank, the Collateral Agent, the
Noteholders, U.S. Agent, Northern, the Company and each of the Guarantors have
caused this Collateral Agency and Intercreditor Agreement to be duly executed by
their duly authorized officers, all as of the day and year first above written.

            BANK OF AMERICA, N.A., in its
individual capacity and in its capacity as
Collateral Agent, As Applicable
      By:   /s/ David A. Johanson         Name:   David A. Johanson       
Title:   Vice President        BANK OF AMERICA, N.A., as U.S. Agent
for U.S. Lenders
      By:   /s/ David A. Johanson         Name:   David A. Johanson       
Title:   Vice President        THE NORTHERN TRUST COMPANY
      By:   /s/ Peter J. Hallan         Name:   Peter J. Hallen        Title:  
Vice President        THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
      By:   /s/ G. Anthony Coletta         Name:   G. Anthony Coletta       
Title:   Vice President        PRUDENTIAL RETIREMENT
INSURANCE AND ANNUITY COMPANY
      By:   /s/ G. Anthony Coletta         Name:   G. Anthony Coletta       
Title:   Vice President     

SIGNATURE PAGE TO AMENDED AND RESTATED COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT

 



--------------------------------------------------------------------------------



 



          ACCEPTED AND AGREED TO:    
 
        A. M. CASTLE & CO.    
 
       
By:
  /s/ Michael H. Goldberg    
 
       
 
  Name: Michael H. Goldberg    
 
  Title: President & CEO    
 
        DATAMET, INC.    
 
       
By:
  /s/ Jerry M. Aufox    
 
       
 
  Name: Jerry M. Aufox    
 
  Title: Secretary    
 
        KEYSTONE TUBE COMPANY, LLC    
 
       
By:
  /s/ Jerry M. Aufox    
 
       
 
  Name: Jerry M. Aufox    
 
  Title: Secretary    
 
        TOTAL PLASTICS, INC.    
 
       
By:
  /s/ Lawrence A. Boik    
 
       
 
  Name: Lawrence A. Boik    
 
  Title: Vice President    
 
        PARAMONT MACHINE COMPANY, LLC    
 
       
By:
  /s/ Jerry M. Aufox    
 
       
 
  Name: Jerry M. Aufox    
 
  Title: Secretary    

SIGNATURE PAGE TO AMENDED AND RESTATED COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT

 



--------------------------------------------------------------------------------



 



          ADVANCED FABRICATING TECHNOLOGY, LLC    
 
       
By:
  /s/ Jerry M. Aufox    
 
       
 
  Name: Jerry M. Aufox    
 
  Title: Secretary    

SIGNATURE PAGE TO AMENDED AND RESTATED COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT

 



--------------------------------------------------------------------------------



 



          OLIVER STEEL PLATE CO.    
 
       
By:
  /s/ Jerry M. Aufox    
 
       
 
  Name: Jerry M. Aufox    
 
  Title: Secretary    
 
        METAL MART, LLC    
 
       
By:
  /s/ Jerry M. Aufox    
 
       
 
  Name: Jerry M. Aufox    
 
  Title: Secretary    
 
        TRANSTAR INTERMEDIATE HOLDINGS #2, INC.    
 
       
By:
  /s/ Lawrence A. Boik    
 
       
 
  Name: Lawrence A. Boik    
 
  Title: Vice President    
 
        TRANSTAR METALS HOLDINGS, INC.    
 
       
By:
  /s/ Michael H. Goldberg    
 
       
 
  Name: Michael H. Goldberg    
 
  Title: Vice President    
 
        TRANSTAR INVENTORY CORP.    
 
       
By:
  /s/ Lawrence A. Boik    
 
       
 
  Name: Lawrence A. Boik    
 
  Title: Vice President    
 
        TRANSTAR METALS CORP.    
 
       
By:
  /s/ Lawrence A. Boik    
 
       
 
  Name: Lawrence A. Boik    
 
  Title: Vice President    

SIGNATURE PAGE TO AMENDED AND RESTATED COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT

 



--------------------------------------------------------------------------------



 



          TRANSTAR MARINE CORP.    
 
       
By:
  /s/ Lawrence A. Boik    
 
       
 
  Name: Lawrence A. Boik    
 
  Title: Vice President    

SIGNATURE PAGE TO AMENDED AND RESTATED COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
EXISTING FIRST PRIORITY LIENS
None.
SCHED 1.1-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 13.4
(ADDRESSES)
The Prudential Insurance Company
of America
Two Prudential Plaza, Suite 5600
180 North Stetson Avenue
Chicago, IL 60601
Attn: Wiley S. Adams
Fax: (312) 540-4222
Prudential Retirement Insurance
and Annuity Company
Two Prudential Plaza, Suite 5600
180 North Stetson Avenue
Chicago, IL 60601
Attn: Wiley S. Adams
Fax: (312) 540-4222
Bank of America, N.A.,
as U.S. Agent
231 South LaSalle Street
Mail Code: IL1-231-06-40
Chicago, IL 60697
Attn: Craig W. McGuire
Fax: (312) 828-1974
The Northern Trust Company
50 South LaSalle Street
Chicago, IL 60675
Attn: Greta Satek, Vice President
Fax: (312) 630-6105
Bank of America, N.A.,
as Collateral Agent
231 South LaSalle Street
Mail Code: IL1-231-08-30
Chicago, IL 60697
Attn: Linda K. Lov
Fax: (877) 206-1766
SCHED 13.4-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF JOINDER AGREEMENT]
JOINDER AGREEMENT NO. ___ TO
AMENDED AND RESTATED
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
Re: A. M. CASTLE & CO.
     This Joinder Agreement is made as of ___, by and among (a) the Collateral
Agent, (b) the existing Secured Parties and (c) ___ (the “New Secured Party”).
     A. Reference is made to the Amended and Restated Collateral Agency and
Intercreditor Agreement dated as of September 5, 2006 (as such Agreement may be
supplemented, amended, restated or consolidated from time to time, the
“Intercreditor Agreement”) by and among the Collateral Agent and the Secured
Parties (as defined therein), under which such Persons have set forth their
rights to the Collateral of the Company and certain of its Subsidiaries.
     B. Capitalized terms used but not otherwise defined in this Joinder
Agreement have the respective meanings given to such terms in the Intercreditor
Agreement, including the definitions of terms incorporated in the Intercreditor
Agreement by reference to other agreements.
     C. The Intercreditor Agreement provides that additional Persons may from
time to time after the date of the Intercreditor Agreement become parties
thereto by executing and delivering a supplemental agreement to the
Intercreditor Agreement in the form of this Joinder Agreement.
     D. On the date hereof [describe event creating Additional Future Debt].
     For valuable consideration, each of the undersigned severally (and not
jointly, or jointly and severally) agrees as follows:
          1. The New Secured Party has received a copy of, and has reviewed, the
Intercreditor Agreement in existence on the date of this Joinder Agreement and
is executing and delivering this Joinder Agreement pursuant to the terms of
Intercreditor Agreement.
          2. The New Secured Party (a) has delivered to each of the Secured
Parties and the Collateral Agent a copy of all documents, instruments and
agreements evidencing all indebtedness of the Company or any Subsidiary in favor
of the New Secured Party in existence on the date of this Joinder Agreement and
(b) is executing and delivering this Joinder Agreement pursuant to the terms of
the Intercreditor Agreement.
          3. Effective from and after the date this Joinder Agreement is
executed and delivered by the undersigned, (i) the New Secured Party is, and
shall be deemed for all purposes

A-1



--------------------------------------------------------------------------------



 



to be, a party to the Intercreditor Agreement as a holder of Additional Future
Debt with the same force and effect, and subject to the same agreements,
representations, covenants, guarantees, indemnities, liabilities and
obligations, as if such New Secured Party was, effective as of the date of this
Joinder Agreement, a party to the Intercreditor Agreement as an original
signatory thereto, (ii) the [describe Additional Future Debt] shall constitute
Additional Future Debt, and (iii) the New Secured Party hereby confirms its
appointment of the Collateral Agent Bank to act as collateral agent pursuant to
the Intercreditor Agreement and the Security Documents in accordance with
Section 5.1 of the Intercreditor Agreement.
          4. This Joinder Agreement may be executed in counterparts. Each
executed counterpart shall be deemed to be an original and all counterparts
taken together shall constitute one and the same Joinder Agreement. Delivery of
an executed signature page to this Joinder Agreement by any party hereto by
facsimile transmission shall be as effective as delivery of a manually executed
copy of this Joinder Agreement by such Person.
          5. This Joinder Agreement is a contract made under, and will for all
purposes be governed by and interpreted and enforced according to, the internal
laws of the State of Illinois excluding any conflict of laws rule or principle
which might refer these matters to the laws of another jurisdiction.
          6. This Joinder Agreement and the Intercreditor Agreement shall be
binding upon each New Secured Party and their respective successors and assigns.
     IN WITNESS OF WHICH this Joinder Agreement has been duly executed and
delivered by each of the undersigned as of the date indicated on the first page
of this Joinder Agreement.

              [HOLDER OF ADDITIONAL DEBT]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

              BANK OF AMERICA, N.A., in its
individual capacity and in its capacity as
Collateral Agent, As Applicable    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

A-2



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as U.S. Agent    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            THE NORTHERN TRUST COMPANY    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            PRUDENTIAL RETIREMENT
INSURANCE AND ANNUITY COMPANY    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            ACCEPTED AND AGREED TO:    
 
            A. M. CASTLE & CO.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

A-3



--------------------------------------------------------------------------------



 



              DATAMET, INC.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            KEYSTONE TUBE COMPANY, LLC    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            TOTAL PLASTICS, INC.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            PARAMONT MACHINE COMPANY, LLC    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            ADVANCED FABRICATING TECHNOLOGY, LLC    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            OLIVER STEEL PLATE CO.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

A-4



--------------------------------------------------------------------------------



 



              METAL MART, LLC    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            TRANSTAR INTERMEDIATE HOLDINGS #2, INC.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            TRANSTAR METALS HOLDINGS, INC.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            TRANSTAR INVENTORY CORP.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            TRANSTAR METALS CORP.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            TRANSTAR MARINE CORP.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF PERFECTION CERTIFICATE
     In response to the queries set out in the attached questionnaire, the
undersigned, the Secretary of ___, a ___ corporation (the “Company”), hereby
certifies, with reference to a certain Amended and Restated Security Agreement
dated as of September 5, 2006 (terms defined in such Security Agreement having
the same meanings herein as specified therein), between the Company, Obligors
and Bank of America, N.A. (the “Collateral Agent”), to the Collateral Agent as
follows:

1.   Exact Legal Name   2.   Other Identifying Factors

  (a)   Mailing Address:     (b)   Place Of Business (If Different From Mailing
Address) Or Chief Executive Office     (c)   Type of Organization

                  Type of           Organizational   Organization   Jurisdiction
    Identification #  
 
               

  (d)    Jurisdiction – see table above     (e)   Organizational Identification
Number – see table above

3.   Other Names, Etc.

  (a)   Other Names (During The Past 5 Years):

  (i)   All Other Names Used by the Companies:

B-1



--------------------------------------------------------------------------------



 



  (ii)   Names Relating To Any Other Business Or Organization To Which The
Company Became The Successor By Merger, Consolidation, Acquisition, Change In
Form, Nature Or Jurisdiction Of Organization Or Otherwise:

  (b)   See Schedule 3

4.   Other Current Locations

  (a)   Address of Location of Books and Records

                  Address   County     State  
 
               

  (b)   All Other Places of Business of the Company

                  Address   County     State  
 
               

  (c)   Locations Where Any Of The Collateral (inventory or equipment) Is
Located:

                          Name   Mailing Address     County     State  
 
                       

  (d)   Persons Or Entities Which Have Possession Or Are Intended to Have
Possession of Collateral (instruments, chattel paper, inventory or equipment):

  (i)   See 4(c) above.

B-2



--------------------------------------------------------------------------------



 



5.   Prior Locations

  (a)   Locations Or Place Of Business During The Past 5 Years In A State In
Which The Company Previously Has Maintained A Location Or Place Of Business At
Any Time During The Past 4 Months:

                  Address   County     State  
 
               

  (b)   Locations, Persons Or Entities With Which Any of the Collateral
(instruments, chattel paper, inventory or equipment) Previously Has Been Held At
Any Time During the Past 12 Months:

6.   Fixtures

  (a)    Leased locations.     (b)    Owned locations.

7.   Intellectual Property

  (a)   See Schedule 7.

8.   Securities; Instruments

  (a)   See Schedule 8.

9.   Motor Vehicles   10.   Other Titled Collateral   11.   Bank Accounts   12.
  Unusual Transactions

B-3



--------------------------------------------------------------------------------



 



13.   Commercial Tort Claims   14.   File Search Reports

  (a)   Copies of searches to be provided as received. See Schedule 14(a) for a
list of all searches completed to date.     (b)   Copies of each financing
statement or other filing identified in such file search reports to be provided.

15.   UCC Filings   16.   Termination Statements   17.   Schedule of Filing  
18.   Filing Fees

     IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate as
of this ___ day of ___, ___.

         
 
  By:    
 
       
 
      Name:
 
      Title:

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
SECURITY DOCUMENT AMENDMENTS

1.   Amended and Restated Security Agreement among the Collateral Agent, the
Company and the Guarantors

2.   Amended and Restated Stock Pledge Agreement between the Collateral Agent
and the Company

3.   Stock Pledge Agreement between the Collateral Agent and Transtar
Intermediate Holdings, Inc.

4.   Stock Pledge Agreement between the Collateral Agent and Transtar Metals
Holdings, Inc.

5.   Amended and Restated Trademark Collateral and Security Pledge Agreement
among the Collateral Agent, the Company and Total Plastics, Inc.

6.   First Amendment to Mortgage, Security Agreement, Financing Statement and
Assignment of Rents and Leases with respect to the real property commonly known
as 3400 North Wolf Road, Franklin Park, IL 60131

7.   First Amendment to Mortgage, Security Agreement, Financing Statement and
Assignment of Rents and Leases with respect to the real property commonly known
as 70 Quinsigamond Avenue, Worcester, MA 01610

8.   First Amendment to Mortgage, Security Agreement, Financing Statement and
Assignment of Rents and Leases with respect to the real property commonly known
as 1652 Gezon Parkway, Grand Rapids, MI 49509

9.   First Amendment to Mortgage, Security Agreement, Financing Statement and
Assignment of Rents and Leases with respect to the real property commonly known
as 3100 82nd Lane NE, Blaine, MN 55449

10.   First Amendment to Deed of Trust, Security Agreement, Financing Statement,
and Assignment of Rents and Leases with respect to the real property commonly
known as 11125 Metromont Parkway, Charlotte, NC 28269

11.   First Amendment to Open-End Mortgage, Security Agreement, Financing
Statement and Assignment of Rents and Leases with respect to the real property
commonly known as 26800 Miles Road, Bedford Heights, OH 44146

C-1



--------------------------------------------------------------------------------



 



12.   First Amendment to Open-End Mortgage, Security Agreement, Financing
Statement and Assignment of Rents and Leases with respect to the real property
commonly known as 299 Canal Road, Fairless Hills, PA 19030

13.   First Amendment to Deed of Trust, Security Agreement, Financing Statement,
and Assignment of Rents and Leases with respect to the real property commonly
known as 2602 Pinewood Drive, Grand Prairie, TX 75051

14.   First Amendment to Deed of Trust, Security Agreement, Financing Statement,
and Assignment of Rents and Leases with respect to the real property commonly
known as 6501 Bingle Road, Houston, TX 77092

15.   Environmental Indemnity Agreement among the Company, the Guarantors and
the Collateral Agent

16.   UCC1 Financing Statements and UCC3 Financing Statement Amendments
describing the Collateral and designating Bank of America, N.A., as Collateral
Agent as Secured Party

C-2